Exhibit 10.1

 

 

 



SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as buyer
(“Buyer”) or as agent pursuant hereto (“Agent”), and

 

 

PENNYMAC LOAN SERVICES, LLC, as seller (“Seller”) and

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as guarantor (“Guarantor”)

 

 

 

 

Dated as of March 31, 2016

 

 

 

 

 

 



   

 

 

TABLE OF CONTENTS

Page

1.   Applicability 1 2.   Definitions 1 3.   Program; Initiation of Transactions
21 4.   Repurchase 23 5.   Price Differential. 24 6.   Margin Maintenance 24
7.   Income Payments 25 8.   Security Interest 26 9.   Payment and Transfer 28
10.   Conditions Precedent 28 11.   Program; Costs 32 12.   Servicing 33
13.   Representations and Warranties 34 14.   Covenants 40 15.   Events of
Default 47 16.   Remedies Upon Default 50 17.   Reports 52 18.   Repurchase
Transactions 56 19.   Single Agreement 56 20.   Notices and Other Communications
57 21.   Entire Agreement; Severability 58 22.   Non assignability 58
23.   Set-off 59

 

 

 

 

 

 

 i 

 



 

 

24.   Binding Effect; Governing Law; Jurisdiction 59 25.   No Waivers, Etc. 60
26.   Intent 60 27.   Disclosure Relating to Certain Federal Protections 61
28.   Power of Attorney 61 29.   Buyer May Act Through Affiliates 62
30.   Indemnification; Obligations 62 31.   Counterparts 63
32.   Confidentiality 63 33.   Recording of Communications 64 34.   Commitment
Fee 64 35.   Periodic Due Diligence Review 64 36.   Authorizations 65
37.   Acknowledgement Of Anti-Predatory Lending Policies 65 38.   Documents
Mutually Drafted 65 39.   General Interpretive Principles 65 40.   Condition
Subsequent. 66 41.   Amendment and Restatement 66 42.   Agency and Allocation
Agreement. 66 43.   Reaffirmation of Guaranty 67

 

SCHEDULES

 

Schedule 1 – Representations and Warranties with Respect to Purchased Mortgage
Loans

 

Schedule 2 – Authorized Representatives

 

Schedule 3 – Responsible Officers of Seller and Guarantor

 

 

 

 

 

 



 ii 

 

 

EXHIBITS

 

Exhibit A – Form of Transaction Request

 

Exhibit B – Form of Purchase Confirmation

 

Exhibit C – Form of Mortgage Loan Schedule

 

Exhibit D – Reserved

 

Exhibit E – Form of Power of Attorney

 

Exhibit F – Underwriting Guidelines

 

Exhibit G – Officer’s Certificate of Seller and Corporate Resolutions of Seller

 

Exhibit H – Seller’s Tax Identification Number

 

Exhibit I – Existing Indebtedness

 

Exhibit J - Escrow Instruction Letter

 

Exhibit K – Custodial and Securities Intermediary Fee Schedule

 

Exhibit L – Form of Trade Assignment

 

 

 

 

 

 

 

 



 iii 

 

 

This is a SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of
March 31, 2016, by and among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC
(the “Buyer”), PENNYMAC LOAN SERVICES, LLC., as seller (“Seller”), and PRIVATE
NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as guarantor (“Guarantor”).

 

The Buyer, the Guarantor and the Seller previously entered into an Amended and
Restated Master Repurchase Agreement, dated as of May 3, 2013 (the “Existing
Master Repurchase Agreement”);

 

The parties hereto have requested that the Existing Master Repurchase Agreement
be amended and restated, in its entirety, on the terms and subject to the
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.               Applicability

 

From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Buyer Mortgage Loans (as hereinafter defined) on a
servicing released basis against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Mortgage Loans on a
servicing released basis at a date certain or on demand, against the transfer of
funds by Seller. This Agreement is a commitment by Buyer to engage in the
Transactions as set forth herein up to the Maximum Regular Way Committed
Purchase Price; provided, that Buyer shall have no commitment to enter into any
Transaction requested that would result in the aggregate Purchase Price of
then-outstanding Transactions to exceed the Maximum Regular Way Committed
Purchase Price. The aggregate Purchase Price of Purchased Mortgage Loans subject
to outstanding Transactions shall not exceed the Maximum Regular Way Purchase
Price. Each such transaction shall be referred to herein as a “Transaction” and,
unless otherwise agreed in writing, shall be governed by this Agreement,
including any supplemental terms or conditions contained in any annexes
identified herein, as applicable hereunder.

 

2.               Definitions

 

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

 

“Acceptable State” means any state acceptable pursuant to the Underwriting
Guidelines.

 

“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

 

 



 - 1 - 

 

 

“Act of Insolvency” means, with respect to any Person or its Affiliates, (i) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (ii) the seeking of the
appointment of a receiver, trustee, custodian or similar official for such party
or an Affiliate or any substantial part of the property of either; (iii) the
appointment of a receiver, conservator, or manager for such party or an
Affiliate by any governmental agency or authority having the jurisdiction to do
so; (iv) the making or offering by such party or an Affiliate of a composition
with its creditors or a general assignment for the benefit of creditors; (v) the
admission by such party or an Affiliate of such party of its inability to pay
its debts or discharge its obligations as they become due or mature; or (vi)
that any governmental authority or agency or any person, agency or entity acting
or purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the property of such party or of any of its Affiliates, or
shall have taken any action to displace the management of such party or of any
of its Affiliates or to curtail its authority in the conduct of the business of
such party or of any of its Affiliates.

 

“Additional Collateral” has the meaning assigned to such term in Section 8(b)
hereof.

 

“Adjusted Tangible Net Worth” has the meaning set forth in the Pricing Side
Letter.

 

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code; provided, however, that in
respect of Seller or Guarantor the term “Affiliate” shall include only Guarantor
and its wholly-owned Subsidiaries.

 

“Aged Loan” means a Mortgage Loan (other than with respect to a GNMA Loan, a
Non-Agency QM Mortgage Loan and a Pooled Mortgage Loan) which has been subject
to one or more Transactions hereunder for a period of greater than 60 days but
not greater than 90 days.

 

“Agency” means Freddie Mac or Fannie Mae, as applicable.

 

“Agency Mortgage Loan” means, collectively, Conforming Mortgage Loans, FHA
Loans, VA Loans, Conforming High CLTV Loans, FHA 203(k) Loans, Freddie Mac SBL
Loans and USDA Loans.

 

“Agency Security” means a mortgage-backed security issued by an Agency.

 

“Agent” means DLJ Mortgage Capital, Inc.

 

“Aging Limit” means the aging limit listed opposite the type of Mortgage Loan in
the table below:

 

 



 - 2 - 

 

 

Type of Mortgage Loan Aging Limit Purchased Mortgage Loans other than Aged
Loans, GNMA Loans and Non-Agency QM Mortgage Loans 60 days Purchased Mortgage
Loans that are Aged Loans 90 days Purchased Mortgage Loans that are Non-Agency
QM Mortgage Loans 270 days

 

“Agreement” means this Second Amended and Restated Master Repurchase Agreement,
as it may be amended, supplemented or otherwise modified from time to time.

 

“Amendment Effective Date” means a date when all conditions precedent set forth
in Section 10(a) are satisfied.

 

“Appraised Value” means the value set forth in an appraisal made in connection
with the origination of the related Mortgage Loan as the value of the Mortgaged
Property.

 

“Asset Confirm” means, with respect to any Transaction as of any date, a
confirmation in the form attached as an exhibit to the Custodial Agreement.

 

“Asset Tape” means a remittance report on a monthly basis or requested by Buyer
pursuant to Section 17d hereof containing servicing information, including,
without limitation, those fields reasonably requested by Buyer from time to
time, on a loan-by-loan basis and in the aggregate, with respect to the
Purchased Mortgage Loans serviced by Seller or any Servicer for the month (or
any portion thereof) prior to the Reporting Date.

 

“Asset Value” has the meaning assigned to such term in the Pricing Side Letter.

 

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to Buyer.

 

“Assignment of Proprietary Lease” means the specific agreement creating a first
lien on and pledge of the Co-op Shares and the appurtenant Proprietary Lease
securing a Co-op Loan.

 

“Attorney Bailee Letter” means a bailee letter substantially in the form
approved in writing by Buyer.

 

“Bailee Letter” has the meaning assigned to such term in the Custodial
Agreement.

 

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

 

 



 - 3 - 

 

 

“Base Rate” means the “CS Base Rate” as identified in Buyer’s warehouse system
from time to time.

 

“Bid” has the meaning set forth in Section 4(c) hereof.

 

“BPO” means an opinion of the fair market value of a Mortgaged Property given by
a licensed real estate agent or broker which generally includes three comparable
sales and three comparable listings.

 

“Business Day” means any day other than (A) a Saturday or Sunday and (B) a
public or bank holiday in New York City.

 

“Buyer” means Credit Suisse First Boston Mortgage Capital LLC, and any successor
or assign hereunder.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Equivalents” means (a) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Buyer or of any commercial bank
having capital and surplus in excess of $500,000,000, (c) repurchase obligations
of Buyer or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within 90 days after the day of acquisition, (e) securities
with maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s,
(f) securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by Buyer or any commercial bank
satisfying the requirements of clause (b) of this definition or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

 

“Change in Control” means any of the following except to the extent contemplated
by PennyMac Financial Services, Inc.’s Registration Statement on Form S-1, filed
on February 7, 2013:

 

(A) any transaction or event as a result of which Guarantor ceases to own,
beneficially or of record, 100% of the stock of Seller, except with respect to
an initial public offering of Seller’s common stock on a U.S. national
securities exchange;

 

 



 - 4 - 

 

 

(B) the sale, transfer, or other disposition of all or substantially all of
Seller’s or Guarantor’s assets (excluding any such action taken in connection
with any securitization transaction); or

 

(C) the consummation of a merger or consolidation of Seller or Guarantor with or
into another entity or any other corporate reorganization, if more than 50% of
the combined voting power of the continuing or surviving entity’s stock
outstanding immediately after such merger, consolidation or such other
reorganization is owned by Persons who were not stockholders of Seller or
Guarantor immediately prior to such merger, consolidation or other
reorganization.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment Fee” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Committed Mortgage Loan” means a Mortgage Loan which is the subject of a
Take-out Commitment with a Take-out Investor.

 

“Conforming High CLTV Loan” shall have the meaning given to such term in the
Pricing Side Letter.

 

“Conforming Mortgage Loan” means a first lien Mortgage Loan originated in
accordance with the criteria of an Agency for purchase of Mortgage Loans,
including, without limitation, conventional Mortgage Loans, FHA Loans and VA
Loans, as determined by Buyer in its sole discretion.

 

“Co-op” means a private, cooperative housing corporation, having only one class
of stock outstanding, which owns or leases land and all or part of a building or
buildings, including apartments, spaces used for commercial purposes and common
areas therein and whose board of directors authorizes the sale of stock and the
issuance of a Proprietary Lease.

 

“Co-op Corporation” means, with respect to any Co-op Loan, the cooperative
apartment corporation that holds legal title to the related Co-op Project and
grants occupancy rights to units therein to stockholders through Proprietary
Leases or similar arrangements.

 

“Co-op Lien Search” means a search for (a) federal tax liens, mechanics’ liens,
lis pendens, judgments of record or otherwise against (i) the Co-op Corporation
and (ii) seller of the Co-op Unit, (b) filings Uniform Commercial Code financing
statements and (c) the deed of the Co-op Project into the Co-op Corporation.

 

“Co-op Loan” means a Mortgage Loan secured by the pledge of stock allocated to a
dwelling unit in a residential cooperative housing corporation and collateral
assignment of the related Proprietary Lease.

 

 





 - 5 - 

 

 

“Co-op Project” means, with respect to any Co-op Loan, all real property and
improvements thereto and rights therein and thereto owned by a Co-op Corporation
including without limitation the land, separate dwelling units and all common
elements.

 

“Co-op Shares” means, with respect to any Co-op Loan, the shares of stock issued
by a Co-op Corporation and allocated to a Co-op Unit and represented by a stock
certificates.

 

“Co-op Unit” means, with respect to any Co-op Loan, a specific unit in a Co-op
Project.

 

“Correspondent Loan” means a Mortgage Loan which is (i) originated by a
Correspondent Seller and underwritten in accordance with the Underwriting
Guidelines and (ii) acquired by the Seller from PennyMac Corp. or a
Correspondent Seller in the ordinary course of business, for sale to the Buyer
pursuant to this Agreement.

 

“Correspondent Seller” means a mortgage loan originator that sells Mortgage
Loans originated by it to Seller as a “correspondent” client.

 

“Correspondent Release” means, with respect to any Correspondent Loan, a release
by any third party lender that has a secured interest in the Correspondent Loan
of all right, title and interest, including any such security interest, in such
Correspondent Loan. The form of such Correspondent Release shall be mutually
acceptable to the Buyer and Seller.

 

“Custodial Agreement” means the custodial agreement dated as of May 11, 2010,
among Seller, Buyer and Custodian as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Custodial Mortgage Loan Schedule” has the meaning assigned to such term in the
Custodial Agreement.

 

“Custodian” means Deutsche Bank National Trust Company or such other party
specified by Buyer and agreed to by Seller, which approval shall not be
unreasonably withheld.

 

“DE Compare Ratio” means the Two Year FHA Direct Endorsement Lender Compare
Ratio, excluding streamline FHA refinancings, as made publicly available by HUD.

 

“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

 

“Due Diligence Cap” has the meaning assigned to such term in the Pricing Side
Letter.

 

 



 - 6 - 

 

 

“Effective Date” means the date upon which the conditions precedent set forth in
Section 10 shall have been satisfied.

 

“Electronic Tracking Agreement” means an Electronic Tracking Agreement among
Buyer, Seller, MERS and MERSCORP Holdings, Inc., dated August 14, 2009 to the
extent applicable as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Encumbered Mortgage Servicing Rights” means any mortgage servicing rights that
are subject to any Lien, claim, restriction or other encumbrance that limits in
any way the ability to dispose of or transfer such asset whether or not such
Lien, claim, restriction or other encumbrance relates to any outstanding debt.

 

“Encumbered Mortgage Servicing Rights Equity” means that portion of the MSR
Valuation of the Encumbered Mortgage Servicing Rights that exceeds the
Indebtedness encumbering such mortgage servicing rights.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any corporation or trade or business that, together with
Seller or Guarantor is treated as a single employer under Section 414(b) or (c)
of the Code or solely for purposes of Section 302 of ERISA and Section 412 of
the Code is treated as single employer described in Section 414 of the Code.

 

“Escrow Instruction Letter” means the Escrow Instruction Letter from Seller to
the Settlement Agent, in the form of Exhibit J hereto, as the same may be
modified, supplemented and in effect from time to time.

 

“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

 

“Event of Default” has the meaning specified in Section 15 hereof.

 

“Event of Termination” means with respect to Seller or Guarantor (i) with
respect to any Plan, a reportable event, as defined in Section 4043 of ERISA, as
to which the PBGC has not by regulation waived the requirement of Section
4043(a) of ERISA that it be notified with 30 days of the occurrence of such
event, or (ii) the withdrawal of Seller, Guarantor or any ERISA Affiliate
thereof from a Plan during a plan year in which it is a substantial employer, as
defined in Section 4001(a)(2) of ERISA, or (iii) the failure by Seller,
Guarantor or any ERISA Affiliate thereof to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA with respect to any Plan,
including, without limitation, the failure to make on or before its due date a
required installment under Section 412(m) of the Code (or Section 430 (j) of the
Code as amended by the Pension Protection Act) or Section 302(e) of ERISA (or
Section 303 (j) of ERISA, as amended by the Pension Protection Act), or (iv) the
distribution under Section 4041 of ERISA of a notice of intent to terminate any
Plan or any action taken by Seller, Guarantor or any ERISA Affiliate thereof to
terminate any plan, or (v) the failure to meet requirements of Section 436 of
the Code resulting in the loss of qualified status under Section 401(a)(29) of
the Code, or (vi) the institution by the PBGC of proceedings under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan, or (vii) the receipt by Seller, Guarantor or any ERISA Affiliate
thereof of a notice from a Multiemployer Plan that action of the type described
in the previous clause (vi) has been taken by the PBGC with respect to such
Multiemployer Plan, or (viii) any event or circumstance exists which may
reasonably be expected to constitute grounds for Seller, Guarantor or any ERISA
Affiliate thereof to incur liability under Title IV of ERISA or under Sections
412 (b) or 430 (k) of the Code with respect to any Plan.

 

 



 - 7 - 

 

 

“Exception Mortgage Loan” means any Mortgage Loan which is otherwise ineligible
for purchase hereunder, or which otherwise becomes ineligible for purchase
hereunder and which is approved by Buyer in its sole discretion; provided, that
upon 30 days’ notice to Seller, Buyer may change such Exception Mortgage Loan
approval fee. Buyer’s approval of a Mortgage Loan as an Exception Mortgage Loan
shall expire on the earlier of (a) the date set forth by Buyer in the written
notice that such Mortgage Loan is approved as an Exception Mortgage Loan (an
“Exception Notice”) or (b) the occurrence of any additional event, other than
that set forth in the Exception Notice, which would cause the Mortgage Loan to
become ineligible for purchase hereunder. The Pricing Rate, Market Value,
Purchase Price and Buyer’s Asset Value with respect to Exception Mortgage Loans
shall be set in the sole discretion of Buyer. Buyer may at any time, and in its
sole discretion, no longer consider a Mortgage Loan an Exception Mortgage Loan,
in which case such Mortgage Loan shall have a Market Value of zero.

 

“Existing Indebtedness” has the meaning specified in Section 13(a)(23) hereof.

 

“Fannie Mae” means Fannie Mae, the government sponsored enterprise formerly
known as the Federal National Mortgage Association.

 

“FHA” means the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.

 

“FHA 203(k) Loan” means an FHA Loan that is eligible for FHA’s 203(k) loan
program.

 

“FHA Approved Mortgagee” means a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA Regulations, and eligible to own and service mortgage
loans such as the FHA Loans.

 

“FHA Loan” means a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Contract.

 

 



 - 8 - 

 

 

“FHA Mortgage Insurance” means, mortgage insurance authorized under the National
Housing Act, as amended from time to time, and provided by the FHA.

 

“FHA Mortgage Insurance Contract” means the contractual obligation of the FHA
respecting the insurance of a Mortgage Loan.

 

“FHA Regulations” means the regulations promulgated by the Department of Housing
and Urban Development under the National Housing Act, as amended from time to
time and codified in 24 Code of Federal Regulations, and other Department of
Housing and Urban Development issuances relating to FHA Loans, including the
related handbooks, circulars, notices and mortgagee letters.

 

“FICO” means Fair Isaac & Co., or any successor thereto.

 

“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to Seller’s regulators.

 

“Foreclosed Loan” means a Mortgage Loan, the property securing which has been
foreclosed upon by Seller.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.

 

“Freddie Mac Guide” means any and all rules, regulations, requirements and
guidelines of Freddie Mac applicable to Freddie Mac SBL Loans, as the same may
be amended from time to time, including without limitation the Freddie Mac
Multifamily Seller/Servicer Guide.

 

“Freddie Mac SBL Loan” means a small balance Mortgage Loan providing financing
for the acquisition or refinance of conventional multifamily housing with five
residential units or more and eligible for delivery to Freddie Mac under the
terms of the Freddie Mac Guide.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.

 

“GNMA” means the Government National Mortgage Association and any successor
thereto.

 

“GNMA Account” means (a) the account designated as: Seller as agent, trustee,
and/or bailee for Buyer and/or payments of various mortgagors and/or various
owners of interest in loans – EBO P&I, Account No. 555230001, City National
Bank, ABA # 122016066, (b) the account designated as: Seller as agent, trustee,
and/or bailee for Buyer and/or payments of various mortgagors and/or various
owners of interest in loans – FHA/VA Claims, Account No. 555230036, City
National Bank, ABA # 122016066, or (c) such other account as designated in
writing by Buyer, in each case, as contemplated by Section 14.ii hereof.

 

 





 - 9 - 

 

 

“GNMA Guide” means the GNMA Mortgage-Backed Securities Guide, Handbook 5500.3,
Rev. 1, as amended from time to time, and any related announcements, directives
and correspondence issued by GNMA.

 

“GNMA Loan” means any Purchased Mortgage Loan that is subject to a Transaction
hereunder and was purchased from a GNMA Security in accordance with the terms of
the GNMA Guide, or purchased by the Seller shortly after its purchase from a
GNMA Security.

 

“GNMA Security” means a mortgage-backed security guaranteed by GNMA pursuant to
the GNMA Guide.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Seller, Guarantor or
Buyer, as applicable.

 

“Gross Margin” means, with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

 

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent required by Buyer. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

 

“Guarantor” means Private National Mortgage Acceptance Company, LLC, in its
capacity as guarantor under the Guaranty.

 

“Guaranty” means the guaranty of Private National Mortgage Acceptance Company,
LLC dated as August 14, 2009 as the same may be amended from time to time,
pursuant to which Guarantor fully and unconditionally guarantees the obligations
of Seller hereunder as it may be amended, supplemented or otherwise modified
from time to time.

 

“High Cost Mortgage Loan” means a Mortgage Loan classified as (a) a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994 or (b) a “high
cost,” “threshold,” “covered,” or “predatory” loan under any other applicable
state, federal or local law (or a similarly classified loan using different
terminology under a law, regulation or ordinance imposing heightened regulatory
scrutiny or additional legal liability for residential mortgage loans having
high interest rates, points and/or fees).

 

 





 - 10 - 

 

 

 

“HUD” means the United States Department of Housing and Urban Development or any
successor thereto.

 

“Income” means with respect to any Purchased Mortgage Loan at any time until
repurchased by Seller, any principal received thereon or in respect thereof and
all interest, dividends or other distributions thereon.

 

“Indebtedness” means, for any Person at any time, and only to the extent
outstanding at such time: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within 90 days after the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations of such Person; (f) obligations of
such Person under repurchase agreements, sale/buy-back agreements or like
arrangements, including, without limitation, any Indebtedness arising hereunder;
(g) Indebtedness of others Guaranteed by such Person; (h) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (i) Indebtedness of general partnerships of which such
Person is a general partner; and (j) with respect to clauses (a) – (i) above,
both on and off balance sheet.

 

“Index” means, with respect to any adjustable rate Mortgage Loan, the index
identified on the Mortgage Loan Schedule and set forth in the related Mortgage
Note for the purpose of calculating the applicable Mortgage Interest Rate.

 

“Interest Only Adjustment Date” means, with respect to each Interest Only Loan,
the date, specified in the related Mortgage Note on which the Monthly Payment
will be adjusted to include principal as well as interest.

 

“Interest Only Loan” means a Mortgage Loan which only requires payments of
interest for a period of time specified in the related Mortgage Note.

 

“Interest Rate Adjustment Date” means the date on which an adjustment to the
Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.

 

“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Mortgage Loans, any short sale of a US Treasury Security, or futures
contract, or mortgage related security, or Eurodollar futures contract, or
options related contract, or interest rate swap, cap or collar agreement or
Take-out Commitment, or similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, entered into by Seller and an
Affiliate of Buyer or such other party acceptable to Buyer in its sole
discretion, which agreement is acceptable to Buyer in its sole discretion.

 

 





 - 11 - 

 

 

“Irrevocable Instruction Letter” shall have the meaning assigned to such term in
Section 8(b) hereof.

 

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

 

“Loan to Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of such Mortgage Loan to the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was purchased within 12 months of the origination
of such Mortgage Loan, the purchase price of the Mortgaged Property.

 

“Low Percentage Margin Call” has the meaning specified in Section 6(b) hereof.

 

“Margin Call” has the meaning specified in Section 6(a) hereof.

 

“Margin Deadline” has the meaning specified in Section 6(b) hereof.

 

“Margin Deficit” has the meaning specified in Section 6(a) hereof.

 

“Market Value” has the meaning assigned to such term in the Pricing Side Letter.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of Seller, Guarantor or any Affiliate that is a party
to any Program Agreement taken as a whole; (b) a material impairment of the
ability of Seller, Guarantor or any Affiliate that is a party to any Program
Agreement to perform under any Program Agreement and to avoid any Event of
Default; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability of any Program Agreement against Seller, Guarantor or
any Affiliate that is a party to any Program Agreement.

 

“Maximum Regular Way Committed Purchase Price” has the meaning set forth in the
Pricing Side Letter.

 

“Maximum Regular Way Purchase Price” has the meaning set forth in the Pricing
Side Letter.

 

“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

 

“MERS System” means the system of recording transfers of mortgages
electronically maintained by MERS.

 

“Monthly Payment” means the scheduled monthly payment of principal and/or
interest on a Mortgage Loan.

 

 

 - 12 - 

 

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

 

“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto, unless such Mortgage
is granted in connection with a Co-op Loan, in which case the first lien
position is in the stock of the subject cooperative association and in the
tenant’s rights in the cooperative lease relating to such stock.

 

“Mortgage File” means, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in Exhibit F-1 to the
Custodial Agreement.

 

“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.

 

“Mortgage Interest Rate Cap” means, with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

 

“Mortgage Loan” means any Agency Mortgage Loan, Non-Agency QM Mortgage Loan,
GNMA Loan or Pooled Mortgage Loan which is a fixed or floating rate, one to four
family residential mortgage loan evidenced by a promissory note and secured by a
mortgage, which satisfies the requirements set forth in the Underwriting
Guidelines and Section 13(b) hereof; provided, however, that, Mortgage Loans
shall not include any High Cost Mortgage Loans.

 

“Mortgage Loan Documents” means the documents in the related Mortgage File to be
delivered to Custodian.

 

“Mortgage Loan Schedule” means with respect to any Transaction as of any date, a
mortgage loan schedule in the form of either (a) Exhibit C attached hereto or
(b) a computer tape or other electronic medium generated by Seller or Guarantor,
and delivered to Buyer and Custodian, which provides information (including,
without limitation, the information set forth on Exhibit C attached hereto)
relating to the Purchased Mortgage Loans in a format acceptable to Buyer.

 

“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.

 

“Mortgaged Property” means the real property or other Co-op Loan collateral
securing repayment of the debt evidenced by a Mortgage Note.

 

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

 

 



 - 13 - 

 

 

“MSR Valuation” means the lesser of (i) the value of the mortgage servicing
rights owned by the Seller as set forth in the Seller’s most recent balance
sheet as determined by the Seller as of such date in accordance with GAAP, (ii)
the Buyer’s valuation of such mortgage servicing rights as determined by the
Buyer, or (iii) a Third Party Evaluator’s valuation of such mortgage servicing
rights as determined by such Third Party Evaluator.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Seller
or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

“Net Income” means, for any period and any Person, the net income of such Person
for such period as determined in accordance with GAAP.

 

“Net Worth” means, with respect to any Person, an amount equal to, on a
consolidated basis, such Person’s stockholder equity (determined in accordance
with GAAP).

 

“Net Worth Amount” means, $5 million.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

 

“Non-Agency QM Mortgage Loan” means a Mortgage Loan that (a)  meets all
applicable criteria as set forth in the Underwriting Guidelines, but (b) has an
original principal balance in an amount in excess of the then applicable
conventional conforming limits, including general limits and high-cost area
limits, for Mortgaged Properties securing Mortgage Loans in such county or local
area; provided, however, that Non-Agency QM Mortgage Loans shall not include any
Mortgage Loan with an original principal balance in excess of $2,000,000, and
(c) is otherwise acceptable to Buyer in its sole discretion.

 

“Non-Performing Mortgage Loan” means (i) any Mortgage Loan for which any payment
of principal or interest is more than thirty (30) days past due, (ii) any
Mortgage Loan with respect to which the related mortgagor is in bankruptcy or
(iii) any Mortgage Loan with respect to which the related mortgaged property is
in foreclosure.

 

“Non-Recourse Debt” shall mean Indebtedness payable solely from the assets sold
or pledged to secure such Indebtedness and under which Indebtedness no party has
recourse to Seller, Guarantor or any of their Affiliates if such assets are
inadequate or unavailable to pay off such Indebtedness, and neither Seller,
Guarantor nor any of their Affiliates effectively has any obligation to directly
or indirectly pay any such deficiency.

 

“Notice Date” has the meaning given to it in Section 3(b) hereof.

 

“Obligations” means (a) all of Seller’s indebtedness, obligations to pay the
Repurchase Price on the Repurchase Date, the Price Differential on each Price
Differential Payment Date, and other obligations and liabilities, to Buyer, its
Affiliates or Custodian arising under, or in connection with, the Program
Agreements, whether now existing or hereafter arising; (b) any and all sums paid
by Buyer or on behalf of Buyer in order to preserve any Purchased Mortgage Loan
or its interest therein; (c) in the event of any proceeding for the collection
or enforcement of any of Seller’s indebtedness, obligations or liabilities
referred to in clause (a), the reasonable expenses of retaking, holding,
collecting, preparing for sale, selling or otherwise disposing of or realizing
on any Purchased Mortgage Loan, or of any exercise by Buyer of its rights under
the Program Agreements, including, without limitation, attorneys’ fees and
disbursements and court costs; (d) all of Seller’s indemnity obligations to
Buyer or Custodian or both pursuant to the Program Agreements; and (e) all of
Seller’s obligations under the Servicing Facility Documents.

 





 - 14 - 

 

 

“OFAC” has the meaning set forth in Section 13(a)(27) hereof.

 

‘Officer’s Compliance Certificate” has the meaning assigned to such term in the
Pricing Side Letter.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Protection Act” means the Pension Protection Act of 2006.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means an employee benefit or other plan established or maintained by any
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

 

“Pooled Mortgage Loan” means any Purchased Mortgage Loan that is subject to a
Transaction hereunder and is part of a pool of Purchased Mortgage Loans
certified by Custodian to an Agency to be either (a) purchased by such Agency or
(b) swapped for an Agency Security backed by such pool, in each case, in
accordance with the terms of the guidelines issued by the applicable Agency.

 

“Post Default Rate” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Power of Attorney” has the meaning specified in Section 28 hereto.

 

“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (A) the Pricing Rate for such
Transaction and (B) the Purchase Price for such Transaction, calculated daily on
the basis of a 360-day year for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the Repurchase Date.

 

“Price Differential Payment Date” means, with respect to a Purchased Mortgage
Loan, the 5th day of the month following the related Purchase Date and each
succeeding 5th day of the month thereafter; provided, that, with respect to such
Purchased Mortgage Loan, the final Price Differential Payment Date shall be the
related Repurchase Date; and provided, further, that if any such day is not a
Business Day, the Price Differential Payment Date shall be the next succeeding
Business Day.

 





 - 15 - 

 

 

“Pricing Rate” has the meaning assigned such term in the Pricing Side Letter.

 

“Pricing Side Letter” means the amended and restated letter agreement dated as
of the date hereof, among Buyer, Seller and Guarantor as the same may be amended
from time to time.

 

“Program Agreements” means, collectively, the Custodial Agreement, this
Agreement, the Pricing Side Letter, the Electronic Tracking Agreement, if
entered into, the Guaranty, the Securities Account Control Agreement, the Power
of Attorney and, with respect to each Exception Mortgage Loan, a Purchase
Confirmation.

 

“Prohibited Person” has the meaning set forth in Section 13(a)(27) hereof.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Proprietary Lease” means the lease on a Co-op Unit evidencing the possessory
interest of the owner in the Co-op Shares in such Co-op Unit.

 

“Purchase Confirmation” means a confirmation of a Transaction, in the form
attached as Exhibit B hereto.

 

“Purchase Date” means the date on which Purchased Mortgage Loans are to be
transferred by Seller to Buyer.

 

“Purchase Price” means the price at which each Purchased Mortgage Loan is
transferred by Seller to Buyer, which shall equal:

 

(i) on the Purchase Date, in the case of all Purchased Mortgage Loans, the
lesser of either: (x) the product of (1) the Market Value of such Purchased
Mortgage Loan multiplied by (2) the applicable Purchase Price Percentage for
such Mortgage Loan or (y) the product of (1) the outstanding principal amount
thereof as set forth on the related Mortgage Loan Schedule multiplied by (2) the
applicable Purchase Price Percentage for such Mortgage Loan; or

 

(ii) on any day after the Purchase Date, except where Buyer and Seller agree
otherwise, the amount determined under the immediately preceding clauses (i) or
(ii) decreased by the amount of any cash transferred by Seller to Buyer pursuant
to Section 4(c) hereof or applied to reduce Seller’s obligations under
clause (ii) of Section 4(b) hereof or under Section 6 hereof.

 

“Purchase Price Percentage” has the meaning assigned to such term in the Pricing
Side Letter.

 

“Purchased Mortgage Loans” means the collective reference to Mortgage Loans
together with the Repurchase Assets related to such Mortgage Loans transferred
by Seller to Buyer in a Transaction hereunder, listed on the related Mortgage
Loan Schedule attached to the related Transaction Request, which such Mortgage
Loans Custodian has been instructed to hold pursuant to the Custodial Agreement.

 





 - 16 - 

 

 

“Qualified Insurer” means a mortgage guaranty insurance company duly authorized
and licensed where required by law to transact mortgage guaranty insurance
business and approved as an insurer by Fannie Mae or Freddie Mac.

 

“Qualified Originator” means an originator of Mortgage Loans which is acceptable
under the Underwriting Guidelines.

 

“Recognition Agreement” means, an agreement among a Co-op Corporation, a lender
and a Mortgagor with respect to a Co-op Loan whereby such parties (i)
acknowledge that such lender may make, or intends to make, such Co-op Loan, and
(ii) make certain agreements with respect to such Co-op Loan.

 

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller, Servicer or any other person or entity with respect to a
Purchased Mortgage Loan. Records shall include the Mortgage Notes, any
Mortgages, the Mortgage Files, the credit files related to the Purchased
Mortgage Loan and any other instruments necessary to document or service a
Mortgage Loan.

 

“REO Property” means real property acquired by Seller, including a Mortgaged
Property acquired through foreclosure of a Mortgage Loan or by deed in lieu of
such foreclosure.

 

“Reporting Date” means the 5th day of each month or, if such day is not a
Business Day, the next succeeding Business Day.

 

“Repurchase Assets” has the meaning assigned thereto in Section 8 hereof.

 

“Repurchase Date” means the earliest of (i) the Termination Date, (ii) the date
set forth in the applicable Purchase Confirmation, (iii) the date determined by
application of Section 16 hereof, (iv) the date identified to Buyer by Seller as
the date that the related Mortgage Loan is to be sold pursuant to a Take-out
Commitment or (v) 30 days following the Purchase Date.

 

“Repurchase Price” means the price at which Purchased Mortgage Loans are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the accrued but unpaid Price Differential as
of the date of such determination.

 

“Request for Certification” means a notice sent to Custodian reflecting the sale
of one or more Purchased Mortgage Loans to Buyer hereunder.

 

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other governmental
authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 





 - 17 - 

 

 

“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person;
provided, however, that the Responsible Officers of Seller and Guarantor as of
the date hereof are listed on Schedule 3 hereto.

 

“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Securities Account” means the account established pursuant to the Securities
Account Control Agreement, into which all collections and proceeds on or in
respect of the Mortgage Loans shall be deposited by Servicer.

 

“Securities Account Control Agreement” means that certain Amended and Restated
Securities Account Control Agreement dated as of October 31, 2014, among Buyer,
Buyer in its capacity as lender under the Servicing Facility Agreement, Seller,
Seller in its capacity as borrower under the Servicing Facility Agreement,
Seller in its capacity as servicer under the Agreement, and Securities
Intermediary and other parties as joined thereto from time to time, as may be
amended, supplemented or replaced from time to time.

 

“Securities Intermediary” means City National Bank, and its permitted successors
and assigns, or such other party specified by Buyer and agreed to by Seller,
which approval shall not be unreasonably withheld.

 

“Seller” means PennyMac Loan Services, LLC or its permitted successors and
assigns.

 

“Servicer” means any servicer approved by Buyer in its sole discretion, which
may be Seller or its permitted successors and assigns.

 

“Servicing Facility Agreement” means that certain Master Repurchase Agreement
(Participation Certificates and Servicing), dated November 10, 2015 among
Seller, Private National Mortgage Acceptance Company, LLC and the Buyer, as
amended from time to time (the “Repurchase Agreement”), which amended and
restated that certain Third Amended and Restated Loan and Security Agreement,
dated March 27, 2015, as further amended from time to time.

 

“Servicing Facility Documents” means the Servicing Facility Agreement and the
other “Program Agreements” as defined in the Servicing Facility Agreement.

 

“Servicing Facility Rights” has the meaning assigned to such term in Section
8(b) hereof.

 

“Servicing Rights” means rights of any Person to administer, service or
subservice, the Purchased Mortgage Loans or to possess related Records.

 

“Settlement Agent” means, with respect to any Transaction the subject of which
is a Wet-Ink Mortgage Loan, the entity approved by Buyer, in its sole good-faith
discretion, which may be a title company, escrow company or attorney in
accordance with local law and practice in the jurisdiction where the related
Wet-Ink Mortgage Loan is being originated. A Settlement Agent is deemed approved
unless Buyer notifies Seller otherwise at any time electronically or in writing.

 





 - 18 - 

 

 

“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.

 

“Stock Certificate” means, with respect to a Co-op Loan, the certificates
evidencing ownership of the Co-op Shares issued by the Co-op Corporation.

 

“Stock Power” means, with respect to a Co-op Loan, an assignment of the Stock
Certificate or an assignment of the Co-op Shares issued by the Co-op
Corporation.

 

“Streamlined Mortgage Loan” means an FHA Loan originated in accordance with
FHA’s streamlined mortgage loan refinance program as set forth in FHA’s
Underwriting Guidelines.

 

“Subordinated Debt” means, Indebtedness of Seller which is (i) unsecured, (ii)
no part of the principal of such Indebtedness is required to be paid (whether by
way of mandatory sinking fund, mandatory redemption, mandatory prepayment or
otherwise) prior to the date which is one year following the Termination Date
and (iii) the payment of the principal of and interest on such Indebtedness and
other obligations of Seller in respect of such Indebtedness are subordinated to
the prior payment in full of the principal of and interest (including
post-petition obligations) on the Transactions and all other obligations and
liabilities of Seller to Buyer hereunder on terms and conditions approved in
writing by Buyer and all other terms and conditions of which are satisfactory in
form and substance to Buyer.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

“Take-out Commitment” means a commitment of Seller to either (a) sell one or
more identified Mortgage Loans to a Take-out Investor or (b) (i) swap one or
more identified Mortgage Loans with a Take-out Investor that is an Agency for an
Agency Security, and (ii) sell the related Agency Security to a Take-out
Investor, and in each case, the corresponding Take-out Investor’s commitment
back to Seller to effectuate any of the foregoing, as applicable. With respect
to any Take-out Commitment with an Agency, the applicable agency documents list
Buyer as sole subscriber.

 

“Take-out Investor” means (i) an Agency or (ii) other institution which has made
a Take-out Commitment and has been approved by Buyer.

 





 - 19 - 

 

 

“Termination Date” means the earlier of (a) March 30, 2017, and (b) the date of
the occurrence of an Event of Default.

 

“Third Party Evaluator” means an appraiser approved by Buyer in its sole good
faith discretion.

 

“TILA-RESPA Integrated Disclosure Rule” means the Truth-in-Lending Act and Real
Estate Settlement Procedures Act Integrated Disclosure Rule, adopted by the
Consumer Finance Protection Bureau, which is effective for residential mortgage
loan applications received on or after October 3, 2015.

 

“Trade Assignment” means an assignment to Buyer of a forward trade between a
Takeout Investor and Seller with respect to one or more Purchased Mortgage Loans
that are Pooled Mortgage Loans substantially in the form of Exhibit L hereto.

 

“Transaction” has the meaning set forth in Section 1 hereof.

 

“Transaction Request” means a request from Seller to Buyer, in the form attached
as Exhibit A hereto, to enter into a Transaction.

 

“Underwriting Guidelines” means the standards, procedures and guidelines of
Seller for underwriting Mortgage Loans, which are set forth in the written
policies and procedures of Seller, the Fannie Mae Single-Family Selling and
Servicing Guide, the Freddie Mac Single-Family Seller/Servicer Guide, the
Freddie Mac Multifamily Seller/Servicer Guide, FHA Underwriting Guidelines or VA
Underwriting Guidelines, a copy of which is attached hereto as Exhibit F and
such other guidelines as are identified and approved in writing by Buyer.

 

“Unencumbered Mortgage Servicing Rights” means any mortgage servicing rights
that are not Encumbered Mortgage Servicing Rights.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

 

“USDA Loan” means a first lien Mortgage Loan originated in accordance with the
criteria established by and guaranteed by the United States Department of
Agriculture.

 

“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

 

“VA Approved Lender” means a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.

 

“VA Loan” means a Mortgage Loan which is the subject of a VA Loan Guaranty
Agreement as evidenced by a loan guaranty certificate, or a Mortgage Loan which
is a vendor loan sold by the VA.

 





 - 20 - 

 

 



“VA Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.

 

“Violation Deadline” has the meaning assigned thereto in Section 4(c) hereof.

 

“Wet-Ink Documents” means, with respect to any Wet-Ink Mortgage Loan, the (a)
Transaction Request and (b) the Mortgage Loan Schedule.

 

“Wet-Ink Mortgage Loan” means a Mortgage Loan which Seller is selling to Buyer
simultaneously with the origination thereof or in the case of a GNMA Loan,
Seller is selling to Buyer simultaneously with the purchase of such Mortgage
Loan from a GMNA Security.

 

3. Program; Initiation of Transactions

 

a. From time to time, Buyer will purchase from Seller certain Mortgage Loans
that have either been originated by Seller or purchased by Seller from a
Correspondent Seller. This Agreement is a commitment by Buyer to enter into
Transactions with Seller for an aggregate amount equal to the Maximum Regular
Way Committed Purchase Price. This Agreement is not a commitment by Buyer to
enter into Transactions with Seller for amounts exceeding the Maximum Regular
Way Committed Purchase Price, but rather, sets forth the procedures to be used
in connection with periodic requests for Buyer to enter into Transactions with
Seller. Seller hereby acknowledges that, beyond the Maximum Regular Way
Committed Purchase Price, Buyer is under no obligation to agree to enter into,
or to enter into, any Transaction pursuant to this Agreement. All Purchased
Mortgage Loans shall exceed or meet the Underwriting Guidelines, and shall be
serviced by Servicer. The aggregate Purchase Price of Purchased Mortgage Loans
subject to outstanding Transactions shall not exceed the Maximum Regular Way
Purchase Price.

 

b. With respect to each Transaction involving Mortgage Loans which are not
Wet-Ink Mortgage Loans, Seller shall give Buyer and Custodian at least 2
Business Day’s prior notice of any proposed Purchase Date (the date on which
such notice is given, the “Notice Date”); provided, that if Seller is delivering
200 or more Mortgage Loans, which are not Wet-Ink Mortgage Loans, on a Purchase
Date, the number of Business Days prior to the related Purchase Date by which
the notice shall be delivered shall be increased by one (1) additional Business
Day for each 200 Mortgage Loans in excess of 200 Mortgage Loans. With respect to
Wet-Ink Mortgage Loans, Seller shall deliver notice of any proposed purchase on
or before 3:00 p.m. (New York City time) on the Purchase Date. On the Notice
Date, Seller shall (i) request that Buyer enter into a Transaction by furnishing
to Buyer a Transaction Request, (ii) deliver to Buyer and Custodian a Mortgage
Loan Schedule and (iii) deliver to Custodian, or Buyer, with respect to each
Wet-Ink Mortgage Loan, either a Request for Certification and each Mortgage File
or Wet-Ink Documents for each Wet-Ink Mortgage Loan, as applicable, in
accordance with Section 10(b)(3) hereof. With respect to requested Transactions
that would cause the aggregate outstanding Purchase Price for all outstanding
Transactions to exceed the Maximum Regular Way Committed Purchase Price, Buyer
may enter into such requested Transaction or may notify Seller of its intention
not to enter into such Transaction. In the event the Mortgage Loan Schedule
provided by Seller contains erroneous computer data, is not formatted properly
or the computer fields are otherwise improperly aligned, Buyer shall provide
written or electronic notice to Seller describing such error and Seller may
either (a) give Buyer written or electronic authority to correct the computer
data, reformat the Mortgage Loans or properly align the computer fields or (b)
correct the computer data, reformat or properly align the computer fields itself
and resubmit the Mortgage Loan Schedule as required herein. In the event that
Seller gives Buyer authority to correct the computer data, reformat the Mortgage
Loan Schedule or properly align the computer fields, Seller shall hold Buyer
harmless for such correction, reformatting or realigning, as applicable, except
as otherwise expressly provided herein.

 



 - 21 - 

 

 

c. With respect to each Exception Mortgage Loan, upon receipt of the Transaction
Request, Buyer shall, consistent with this Agreement, specify the terms for such
proposed Transaction, including the Purchase Price, the Pricing Rate, the Market
Value and the Repurchase Date in respect of such Transaction. The terms thereof
shall be set forth in the Purchase Confirmation to be delivered to Seller on or
prior to the Purchase Date.

 

d. With respect to each Exception Mortgage Loan, the Purchase Confirmation,
together with this Agreement, shall constitute conclusive evidence of the terms
agreed between Buyer and Seller with respect to the Transaction to which the
Purchase Confirmation relates, and Seller’s acceptance of the related proceeds
shall constitute Seller’s agreement to the terms of such Purchase Confirmation.
It is the intention of the parties that, with respect to each Exception Mortgage
Loan, each Purchase Confirmation shall not be separate from this Agreement but
shall be made a part of this Agreement. In the event of any conflict between
this Agreement and, with respect to each Exception Mortgage Loan, a Purchase
Confirmation, the terms of the Purchase Confirmation shall control with respect
to the related Transaction.

 

e. Upon the satisfaction of the applicable conditions precedent set forth in
Section 10 hereof, all of Seller’s interest in the Repurchase Assets shall pass
to Buyer on the Purchase Date, against the transfer of the Purchase Price to
Seller. Upon transfer of the Mortgage Loans to Buyer as set forth in this
Section and until termination of any related Transactions as set forth in
Sections 4 or 16 of this Agreement, ownership of each Mortgage Loan, including
each document in the related Mortgage File and Records, is vested in Buyer;
provided that, prior to the recordation by Custodian as provided for in the
Custodial Agreement record title in the name of Seller to each Mortgage shall be
retained by Seller for the benefit of Buyer, for the sole purpose of
facilitating the servicing and the supervision of the servicing of the Mortgage
Loans.

 



 - 22 - 

 

 

f. With respect to each Wet-Ink Mortgage Loan, by no later than 12:00 noon, (New
York City time) on the seventh Business Day following the applicable Purchase
Date, Seller shall cause the related Settlement Agent to deliver to Custodian
the remaining documents in the Mortgage File.

 

g. Buyer hereby appoints and authorizes Agent to act as agent solely with
respect to performance of the following duties, in each case, on behalf of Buyer
to the extent contemplated by Section 14.ii: (i) receiving from HUD and VA all
amounts with respect to all Purchased Mortgage Loans that are GNMA Loans, (ii)
maintaining the GNMA Account, (iii) taking such actions as Agent deems
appropriate to administer the GNMA Account, and (iv) acting as mortgagee of
record with respect to the GNMA Loans pursuant to Section 14.ii hereof. The
Agent shall have no duties or responsibilities except those expressly set forth
in this Section 3.g.

 

4. Repurchase

 

a. Seller shall repurchase the related Purchased Mortgage Loans from Buyer on
each related Repurchase Date. Such obligation to repurchase exists without
regard to any prior or intervening liquidation or foreclosure with respect to
any Purchased Mortgage Loan (but liquidation or foreclosure proceeds received by
Buyer shall be applied to reduce the Repurchase Price for such Purchased
Mortgage Loan on each Price Differential Payment Date except as otherwise
provided herein). Seller is obligated to repurchase and take physical possession
of the Purchased Mortgage Loans from Buyer or its designee (including Custodian)
at Seller’s expense on the related Repurchase Date. To the extent that (i) the
Repurchase Date shall have occurred, (ii) there exists no Default, (iii) Seller
wishes to enter into a new Transaction with respect to the related Mortgage
Loans, (iv) such Mortgage Loans have a Market Value in excess of zero and (v)
the Purchase Price shall not cause the aggregate Purchase Price of all
Transactions to exceed the Maximum Regular Way Committed Purchase Price nor
cause a Margin Deficit, then Seller may request a new Transaction in accordance
with the provisions of Section 3 hereof and Buyer shall enter the same.

 

b. Provided that no Default shall have occurred and is continuing, and Buyer has
received the related Repurchase Price upon repurchase of the Purchased Mortgage
Loans, Buyer agrees to release its ownership interest hereunder in the Purchased
Mortgage Loans (including, the Repurchase Assets related thereto) at the request
of Seller. With respect to payments in full by the related Mortgagor of a
Purchased Mortgage Loan, Seller agrees to (i) provide Buyer with a copy of a
report from the related Servicer indicating that such Purchased Mortgage Loan
has been paid in full, (ii) remit to Buyer, within two Business Days, the
Repurchase Price with respect to such Purchased Mortgage Loans and (iii) 
provide Buyer a notice specifying each Purchased Mortgage Loan that has been
prepaid in full. Buyer agrees to release its ownership interest in Purchased
Mortgage Loans which have been prepaid in full after receipt of evidence of
compliance with clauses (i) through (iii) of the immediately preceding sentence.

 

 



 - 23 - 

 

 

c. In the event that at any time any Purchased Mortgage Loan violates the
applicable sublimit set forth in the definition of Asset Value, Buyer may, in
its sole discretion, redesignate such Mortgage Loan as an Exception Mortgage
Loan. If Buyer does not redesignate such Mortgage Loan as an Exception Mortgage
Loan, and if Seller fails to notify Buyer within one (1) Business Day following
notice or knowledge of such violation that Seller does not want to receive a bid
for such Mortgage Loan as described below, Buyer or an Affiliate of Buyer may
offer to terminate Seller’s right and obligation to repurchase such Mortgage
Loan by paying Seller a price to be set by Buyer in its sole discretion (a
“Bid”). Seller, within five (5) Business Days of receipt of Buyer’s bid (the
“Violation Deadline”) may, in its sole discretion, either (i) accept Buyer’s
bid, terminating Seller’s right to repurchase such Mortgage Loan under this
Agreement or (ii) immediately repurchase the Mortgage Loan at the Repurchase
Price in accordance with this Section 4. Any amount paid by Buyer or its
Affiliate to terminate Seller’s right to repurchase a Purchased Mortgage Loan if
a Bid is accepted pursuant to this Section shall be applied by Buyer toward the
outstanding Repurchase Price for the applicable Transaction.

 

5. Price Differential.

 

a. On each Business Day that a Transaction is outstanding, the Pricing Rate
shall be reset and, unless otherwise agreed, the accrued and unpaid Price
Differential shall be settled in cash on each related Price Differential Payment
Date. Two Business Days prior to the Price Differential Payment Date, Buyer
shall give Seller written or electronic notice of the amount of the Price
Differential due on such Price Differential Payment Date. On the Price
Differential Payment Date, Seller shall pay to Buyer the Price Differential for
such Price Differential Payment Date (along with any other amounts to be paid
pursuant to Sections 7 and 35 hereof), by wire transfer in immediately available
funds.

 

b. If Seller fails to pay all or part of the Price Differential by 3:00 p.m.
(New York City time) on the related Price Differential Payment Date, with
respect to any Purchased Mortgage Loan, Seller shall be obligated to pay to
Buyer (in addition to, and together with, the amount of such Price Differential)
interest on the unpaid Repurchase Price at a rate per annum equal to the Post
Default Rate until the Price Differential is received in full by Buyer.

 

6. Margin Maintenance

 

a. If at any time the outstanding Purchase Price of any Purchased Mortgage Loan
subject to a Transaction is greater than the Asset Value of such Purchased
Mortgage Loan subject to a Transaction (a “Margin Deficit”), then Buyer may by
notice to any Seller require Seller to transfer to Buyer cash in an amount at
least equal to the Margin Deficit (such requirement, a “Margin Call”).

 

 



 - 24 - 

 

 

b. Notice delivered pursuant to Section 6(a) may be given by any written or
electronic means. With respect to a Margin Call in the amount of less than 5% of
the Purchase Price for all Transactions (a “Low Percentage Margin Call”), any
notice given before 5:00 p.m. (New York City time) on a Business Day shall be
met, and the related Margin Call satisfied, no later than 5:00 p.m. (New York
City time) on the following Business Day; notice given after 5:00 p.m. (New York
City time) on a Business Day shall be met, and the related Margin Call
satisfied, no later than 5:00 p.m. (New York City time) on the second Business
Day following the date of such notice. With respect to all Margin Calls other
than Low Percentage Margin Calls, any notice given before 10:00 a.m. (New York
City time) on a Business Day shall be met, and the related Margin Call
satisfied, no later than 5:00 p.m. (New York City time) on such Business Day;
notice given after 10:00 a.m. (New York City time) on a Business Day shall be
met, and the related Margin Call satisfied, no later than 5:00 p.m. (New York
City time) on the following Business Day. The foregoing time requirements for
satisfaction of a Margin Call are referred to as the “Margin Deadlines”). The
failure of Buyer, on any one or more occasions, to exercise its rights
hereunder, shall not change or alter the terms and conditions to which this
Agreement is subject or limit the right of Buyer to do so at a later date.
Seller and Buyer each agree that a failure or delay by Buyer to exercise its
rights hereunder shall not limit or waive Buyer’s rights under this Agreement or
otherwise existing by law or in any way create additional rights for Seller.

 

c. In the event that a Margin Deficit exists with respect to any Purchased
Mortgage Loan, Buyer may retain any funds received by it to which Seller would
otherwise be entitled hereunder, which funds (i) shall be held by Buyer against
the related Margin Deficit and (ii) may be applied by Buyer against any
Purchased Mortgage Loan for which the related Margin Deficit remains otherwise
unsatisfied. Notwithstanding the foregoing, Buyer retains the right, in its sole
discretion, to make a Margin Call in accordance with the provisions of this
Section 6.

 

7. Income Payments

 

a. The Securities Account shall be established by Servicer in accordance with
the Securities Account Control Agreement concurrently with the execution and
delivery of this Agreement by Seller and Buyer. Buyer shall have sole dominion
and control over the Securities Account. If Income is paid in respect of any
Purchased Mortgage Loan during the term of a Transaction, such Income shall be
the property of Buyer and shall be deposited in the Securities Account on a
daily basis. Notwithstanding the foregoing, and provided no Event of Default has
occurred and is continuing, Buyer agrees that if a third-party Servicer is in
place for any Purchased Mortgage Loans, such Servicer shall deposit such Income
to the Securities Account. Seller shall deposit all Income received in its
capacity as Servicer of any Purchased Mortgage Loans to the Securities Account
in accordance with Section 12(c) hereof.

 

 



 - 25 - 

 

 

b. Provided that no Event of Default has occurred and is continuing, funds
deposited in the Securities Account shall be held therein until the next Price
Differential Payment Date. Subject to the terms of the Securities Account
Control Agreement, Seller shall withdraw any funds on deposit in the Securities
Account and distribute such funds as follows:

 

(1) first, to Buyer in payment of any accrued and unpaid Price Differential, to
the extent not paid by Seller to Buyer pursuant to Section 5;

 

(2) second, without limiting the rights of Buyer under Section 6 of this
Agreement, to Buyer, in the amount of any unpaid Margin Deficit;

 

(3) third, to Buyer in reduction of the Repurchase Price of the Purchased
Mortgage Loans, an amount equal to the full or partial prepayments of principal
received on or with respect to such Purchased Mortgage Loans;

 

(4) fourth, to the payment of all other costs and fees payable to Buyer pursuant
to this Agreement; and

 

(5) fifth, to Seller, any remaining amounts.

 

c. In the event that an Event of Default has occurred and is continuing,
notwithstanding any provision set forth herein, Seller shall remit all Income
received with respect to each Purchased Mortgage Loan into the Securities
Account or such other account and on such other date or dates as Buyer notifies
Seller in writing.

 

d. Notwithstanding any provision to the contrary in this Section 7, within two
(2) Business Days of receipt by Seller of any prepayment of principal in full,
with respect to a Purchased Mortgage Loan, Seller shall remit such amount to
Buyer and Buyer shall immediately apply any such amount received by Buyer to
reduce the amount of the Repurchase Price due upon termination of the related
Transaction.

 

8. Security Interest

 

a. Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, and in any event, Seller hereby pledges to Buyer as security for the
performance by Seller of its Obligations and hereby grants, assigns and pledges
to Buyer a fully perfected first priority security interest in the Purchased
Mortgage Loans, the Records, and all related Servicing Rights, the Program
Agreements (to the extent such Program Agreements and Seller’s right thereunder
relate to the Purchased Mortgage Loans), any related Take-out Commitments, any
Property relating to the Purchased Mortgage Loans, all insurance policies and
insurance proceeds relating to any Purchased Mortgage Loan or the related
Mortgaged Property, including, but not limited to, any payments or proceeds
under any related primary insurance, hazard insurance and FHA Mortgage Insurance
Contracts and VA Loan Guaranty Agreements (if any), Income, the Securities
Account and any account to which such amount is deposited, Interest Rate
Protection Agreements, accounts (including any interest of Seller in escrow
accounts) and any other contract rights, instruments, accounts, payments, rights
to payment (including payments of interest or finance charges) general
intangibles and other assets relating to the Purchased Mortgage Loans
(including, without limitation, any other accounts) or any interest in the
Purchased Mortgage Loans, and any proceeds (including the related securitization
proceeds) and distributions with respect to any of the foregoing and any other
property, rights, title or interests as are specified on a Transaction Request
and/or Asset Confirm, in all instances, whether now owned or hereafter acquired,
now existing or hereafter created (collectively, the “Repurchase Assets”).

 



 - 26 - 

 

 

b. Buyer and Seller hereby agree that in order to further secure Seller’s
Obligations hereunder, Seller hereby grants to Buyer a security interest in (i)
Seller’s rights under the Servicing Facility Documents, including, without
limitation, any rights to receive payments thereunder or any rights to
collateral thereunder whether now owned or hereafter acquired, now existing or
hereafter created (collectively, the “Servicing Facility Rights”) and (ii) all
collateral however defined or described under the Servicing Facility Documents
to the extent not otherwise included under the definition of Collateral therein
(such collateral, the “Additional Collateral”). Seller shall deliver an
irrevocable instruction (the “Irrevocable Instruction Letter”) to the buyer
under the Servicing Facility Documents that upon receipt of a notice of an Event
of Default under this Agreement, the buyer thereunder is authorized and
instructed to remit to Buyer hereunder directly any amounts otherwise payable to
Seller and to deliver to Buyer all collateral otherwise deliverable to Seller.
In furtherance of foregoing, the Irrevocable Instruction Letter shall also
require, upon repayment of the entire Obligations (as defined in the Servicing
Facility Documents) under the Servicing Facility Agreement and the termination
of all obligations of the buyer thereunder or other termination of the Servicing
Facility Documents following the repayment of all obligations thereunder that
the buyer thereunder deliver to Buyer hereunder any collateral then in its
possession or control.

 

The foregoing provisions (a) and (b) are intended to constitute a security
agreement or other arrangement or other credit enhancement related to the
Agreement and Transactions hereunder as defined under Sections 101(47)(v) and
741(7)(x) of the Bankruptcy Code.

 

Seller agrees to execute, deliver and/or file such documents and perform such
acts as may be reasonably necessary to fully perfect Buyer’s security interest
created hereby. Furthermore, Seller hereby authorizes Buyer to file financing
statements relating to the Repurchase Assets, as Buyer, at its option, may deem
appropriate. Seller shall pay the filing costs for any financing statement or
statements prepared pursuant to this Section 8.

 



 - 27 - 

 

 

With respect to the Additional Collateral, Sections 4.04, 4.05 and 4.06 of the
Servicing Facility Agreement are deemed to apply and are incorporated by
reference herein.

 

9. Payment and Transfer

 

Unless otherwise mutually agreed in writing, all transfers of funds to be made
by Seller hereunder shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to Buyer at the following account
maintained by Buyer: Account No. 30809505, for the account of CSFB
Buyer/PennyMac Loan Services, LLC Seller-Inbound Account, Citibank, ABA No. 021
000 089 or such other account as Buyer shall specify to Seller in writing.
Seller acknowledges that it has no rights of withdrawal from the foregoing
account. All Purchased Mortgage Loans transferred by one party hereto to the
other party shall be in the case of a purchase by Buyer in suitable form for
transfer or shall be accompanied by duly executed instruments of transfer or
assignment in blank and such other documentation as Buyer may reasonably
request. All Purchased Mortgage Loans shall be evidenced by an Asset Confirm.
Any Repurchase Price received by Buyer after 2:00 p.m. (New York City time)
shall be deemed received on the next succeeding Business Day.

 

10. Conditions Precedent

 

a. Initial Transaction. As conditions precedent to the effectiveness of this
Agreement on the Amendment Effective Date, Buyer shall have received on or
before the Amendment Effective Date the following, in form and substance
satisfactory to Buyer and duly executed by Seller, Guarantor and each other
party thereto:

 

(1) Program Agreements. The Program Agreements (including, without limitation,
the Guaranty and a Custodial Agreement in a form acceptable to Buyer) duly
executed and delivered by the parties thereto and being in full force and
effect, free of any modification, breach or waiver.

 

(2) Security Interest. Evidence that all other actions necessary or, in the
opinion of Buyer, desirable to perfect and protect Buyer’s interest in the
Purchased Mortgage Loans and other Repurchase Assets have been taken, including,
without limitation, duly authorized and filed Uniform Commercial Code financing
statements on Form UCC-1.

 

(3) Organizational Documents. A certificate of the corporate secretary of each
of Seller and Guarantor substantially in the form of Exhibit G hereto, attaching
certified copies of Seller’s and Guarantor’s charter, bylaws and corporate
resolutions approving the Program Agreements and transactions thereunder (either
specifically or by general resolution) and all documents evidencing other
necessary corporate action or governmental approvals as may be required in
connection with the Program Agreements.

 

(4) Good Standing Certificate. A certified copy of a good standing certificate
from the jurisdiction of organization of Seller and Guarantor, dated as of no
earlier than ten (10) Business Days prior to the Amendment Effective Date.

 



 - 28 - 

 

 

(5) Incumbency Certificate. An incumbency certificate of the corporate secretary
of each of Seller and Guarantor, certifying the names, true signatures and
titles of the representatives duly authorized to request transactions hereunder
and to execute the Program Agreements.

 

(6) Opinion of Counsel. An opinion of Seller’s and Guarantor’s internal counsel,
in form and substance mutually agreed upon by parties hereto.

 

(7) Underwriting Guidelines. A true and correct copy of the Underwriting
Guidelines certified by an officer of Seller.

 

(8) Fees. Payment of any fees due to Buyer hereunder.

 

(9) Irrevocable Instruction Letter. The Irrevocable Instruction Letter duly
executed and delivered by Seller and being in full force and effect, free of any
modification or waiver.

 

(10) Amended and Restated Power of Attorney. The Amended and Restated Power of
Attorney duly executed by Seller.

 

b. All Transactions. The obligation of Buyer to enter into each Transaction
pursuant to this Agreement is subject to the following conditions precedent:

 

(1) Due Diligence Review. Without limiting the generality of Section 35 hereof,
Buyer shall have completed, to its satisfaction, its due diligence review of the
related Mortgage Loans and Seller, Guarantor and the Servicer.

 

(2) Required Documents.

 

(a) With respect to each Purchased Mortgage Loan which is not a Wet-Ink Mortgage
Loan, the Mortgage File has been delivered to the Custodian in accordance with
the Custodial Agreement;

 

(b) With respect to each Wet-Ink Mortgage Loan, the Wet-Ink Documents have been
delivered to Buyer or Custodian, as the case may be, in accordance with the
Custodial Agreement.

 

(c) With respect to each Correspondent Loan in which a third party lender has a
secured interest, Buyer shall have received a Correspondent Release for such
Purchased Mortgage Loan that is duly executed and delivered by such third party
lender on or prior to the Purchase Date.

 

(d) With respect to each Correspondent Loan, the related Correspondent Seller
shall either be identified on Schedule 6 to the most recent Officer’s
Certificate or otherwise approved by Buyer on or prior to the Purchase Date, and
in either case Seller shall not have received notice from Buyer that such
Correspondent Seller is no longer approved.

 



 - 29 - 

 

 

(3) Transaction Documents. Buyer or its designee shall have received on or
before the day of such Transaction (unless otherwise specified in this
Agreement) the following, in form and substance satisfactory to Buyer and (if
applicable) duly executed:

 

(a) A Transaction Request delivered pursuant to Section 3(c) hereof and a
Purchase Confirmation, if applicable.

 

(b) The Request for Certification and the related Custodial Mortgage Loan
Schedule, and the Asset Confirm.

 

(c) Such certificates, opinions of counsel or other documents as Buyer may
reasonably request.

 

(4) No Default. No Default or Event of Default shall have occurred and be
continuing.

 

(5) Requirements of Law. Buyer shall not have determined that the introduction
of or a change in any Requirement of Law or in the interpretation or
administration of any Requirement of Law applicable to Buyer has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Buyer to enter into Transactions with a Pricing Rate based on the Base Rate.

 

(6) Representations and Warranties. Both immediately prior to the related
Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by Seller in each Program
Agreement shall be true, correct and complete on and as of such Purchase Date in
all material respects with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

 

(7) Electronic Tracking Agreement. To the extent Seller is selling Mortgage
Loans which are registered on the MERS® System, an Electronic Tracking Agreement
entered into, duly executed and delivered by the parties thereto and being in
full force and effect, free of any modification, breach or waiver.

 

(8) Securities Account Agreement. A Securities Account Agreement satisfactory to
the Buyer, entered into, duly executed and delivered by Buyer, Seller and
Securities Intermediary and being in full force and effect, free of any
modification, breach or waiver.

 

(9) Custodial Agreement. A Custodial Agreement satisfactory to the Buyer,
entered into, duly executed and delivered by Buyer, Seller and Custodian and
being in full force and effect, free of any modification, breach or waiver.

 



 - 30 - 

 

 

(10) Material Adverse Change. None of the following shall have occurred and/or
be continuing:

 

(a) Credit Suisse First Boston, New York Branch’s corporate bond rating as
calculated by S&P or Moody’s has been lowered or downgraded to a rating below
investment grade by S&P or Moody’s;

 

(b) an event or events shall have occurred in the good faith determination of
Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in Buyer not
being able to finance Purchased Mortgage Loans through the “repo market” or
“lending market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or

 

(c) an event or events shall have occurred resulting in the effective absence of
a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in Buyer not being able to sell securities
backed by mortgage loans at prices which would have been reasonable prior to
such event or events; or

 

(d) there shall have occurred a material adverse change in the financial
condition of Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of Buyer to fund its obligations under this
Agreement.

 

(11) Pooled Mortgage Loans. Solely with respect to Transactions the subject of
which are Pooled Mortgage Loans, Buyer shall have received the related Trade
Assignment on or prior to the Purchase Date with respect thereto.

 

(12) Ineligible Loans. With respect to any Transaction, Buyer shall have
determined in the course of its due diligence that the greater (by count) of 5%
or twenty (20) of the Mortgage Loans are ineligible for sale to Buyer in
accordance with the terms of this Agreement.

 

(13) DE Compare Ratio. Seller’s DE Compare Ratio is less than 200%; and

 

(14) No HUD Suspension. HUD has not suspended Seller’s ability to originate FHA
Loans in any jurisdiction.

 

(15) Freddie Mac SBL Loans. With respect to any Transaction involving Freddie
Mac SBL Loans, an amendment to the Custodial Agreement, addressing delivery of
such Freddie Mac SBL Loans, in a form acceptable to Buyer, duly executed and
delivered by the parties thereto and being in full force and effect, free of any
modification, breach or waiver.

 



 - 31 - 

 

 

11. Program; Costs

 

a. Seller shall pay the fees and expenses of Buyer’s counsel in connection with
the original preparation and execution of the Program Agreements. Seller shall
reimburse Buyer for any of Buyer’s reasonable out-of-pocket costs, including due
diligence review costs and reasonable attorney’s fees as further described below
and in Section 35, incurred by Buyer in determining the acceptability to Buyer
of any Mortgage Loans. Seller shall also pay, or reimburse Buyer if Buyer shall
pay, any termination fee, which may be due any servicer. Legal fees for any
subsequent amendments to this Agreement or related documents shall be borne by
Seller. Seller shall pay reasonable and customary ongoing custodial and
securities intermediary fees and expenses as set forth on Exhibit K hereto, and
any other reasonable and customary ongoing fees and expenses under any other
Program Agreement.

 

b. If Buyer determines that, due to the introduction of, any change in, or the
compliance by Buyer with (i) any eurocurrency reserve requirement or (ii) the
interpretation of any law, regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be an increase in the cost to Buyer in engaging in the present
or any future Transactions, then Seller agrees to pay to Buyer, from time to
time, upon demand by Buyer (with a copy to Custodian) the actual cost of
additional amounts as specified by Buyer to compensate Buyer for such increased
costs; provided that this Section 11(b) shall only apply to the extent that such
increased costs are not reflected in Buyer’s calculation of the Base Rate.

 

c. With respect to any Transaction, Buyer may conclusively rely upon, and shall
incur no liability to Seller in acting upon, any request or other communication
that Buyer reasonably believes to have been given or made by a person authorized
to enter into a Transaction on Seller’s behalf. In each such case, Seller hereby
waives the right to dispute Buyer’s record of the terms of the Purchase
Confirmation, request or other communication.

 

d. Notwithstanding the assignment of the Program Agreements with respect to each
Purchased Mortgage Loan to Buyer, Seller agrees and covenants with Buyer to
enforce diligently Seller’s rights and remedies set forth in the Program
Agreements.

 

e. Any payments made by Seller or Guarantor to Buyer shall be free and clear of,
and without deduction or withholding for, any taxes; provided, however, that if
such payer shall be required by law to deduct or withhold any taxes from any
sums payable to Buyer, then such payer shall (A) make such deductions or
withholdings and pay such amounts to the relevant authority in accordance with
applicable law, (B) pay to Buyer the sum that would have been payable had such
deduction or withholding not been made, and (C) at the time Price Differential
is paid, pay to Buyer all additional amounts as specified by Buyer to preserve
the after-tax yield Buyer would have received if such tax had not been imposed,
and otherwise indemnify Buyer for any such taxes imposed.

 



 - 32 - 

 

 

12. Servicing

 

a. Seller shall service the Mortgage Loans consistent with the degree of skill
and care that Seller customarily requires with respect to similar Mortgage Loans
owned or managed by it and in accordance with Accepted Servicing Practices and
Agency, GNMA, HUD, FHA and VA guidelines, as applicable. The Servicer shall (i)
comply with all applicable federal, state and local laws and regulations, (ii)
maintain all state and federal licenses necessary for it to perform its
servicing responsibilities hereunder and (iii) not impair the rights of Buyer in
any Mortgage Loans or any payment thereunder. Buyer may terminate the servicing
of any Mortgage Loan with the then existing Servicer in accordance with Section
12(d) hereof.

 

b. Seller shall hold or cause to be held all escrow funds collected by Seller as
Servicer with respect to any Purchased Mortgage Loans in trust accounts and
shall apply the same for the purposes for which such funds were collected.

 

c. Seller shall deposit all collections received by Seller as Servicer on the
Purchased Mortgage Loans in the Securities Account on a daily basis within one
(1) Business Day following receipt; provided, however, that any amounts required
to be remitted to Buyer shall be deposited in the Securities Account on or prior
to the day on which such remittance is to occur.

 

d. Upon the occurrence and continuance of an Event of Default hereunder, Buyer
shall have the right to immediately terminate Seller’s right to service the
Purchased Mortgage Loans without payment of any penalty or termination fee.
Seller shall cooperate in transferring the servicing of the Purchased Mortgage
Loans to a successor servicer appointed by Buyer in its sole discretion.

 

e. If Seller should discover that, for any reason whatsoever, Seller or any
entity responsible to Seller for managing or servicing any such Purchased
Mortgage Loan has failed to perform fully Seller’s obligations under the Program
Agreements or any of the obligations of such entities with respect to the
Purchased Mortgage Loans, Seller shall promptly notify Buyer.

 

f. Servicer shall service the Purchased Mortgage Loans on behalf of Buyer for
thirty (30) day intervals which will automatically terminate if not renewed by
Buyer (such renewal as evidenced by Buyer’s entry into a new Transaction).

 

g. For the avoidance of doubt, Seller retains no economic rights to the
servicing of the Purchased Mortgage Loans. As such, Seller expressly
acknowledges that the Purchased Mortgage Loans are sold to Buyer on a
“servicing-released” basis with such servicing retained by Seller.

 



 - 33 - 

 

 

13. Representations and Warranties

 

a. Each of Seller and Guarantor represents and warrants to Buyer as of the date
hereof and as of each Purchase Date for any Transaction that:

 

(1) Seller and Guarantor Existence. Each of Seller and Guarantor has been duly
organized and is validly existing as a limited liability company in good
standing under the laws of the State of Delaware.

 

(2) Licenses. Each of Seller and Guarantor is duly licensed or is otherwise
qualified in each jurisdiction in which it transacts business for the business
which it conducts and is not in default of any applicable federal, state or
local laws, rules and regulations unless, in either instance, the failure to
take such action is not reasonably likely (either individually or in the
aggregate) to cause a Material Adverse Effect and is not in default of such
state’s applicable laws, rules and regulations. Seller has the requisite power
and authority and legal right to originate and purchase Mortgage Loans (as
applicable) and to own, sell and grant a lien on all of its right, title and
interest in and to the Mortgage Loans. Each of Seller and Guarantor has the
requisite power and authority and legal right to execute and deliver, engage in
the transactions contemplated by, and perform and observe the terms and
conditions of, this Agreement, each Program Agreement and any Transaction
Request or, if applicable, Purchase Confirmation. Seller is an FHA Approved
Mortgagee.

 

(3) Power. Each of Seller and Guarantor has all requisite corporate or other
power, and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect.

 

(4) Due Authorization. Each of Seller and Guarantor has all necessary corporate
or other power, authority and legal right to execute, deliver and perform its
obligations under each of the Program Agreements, as applicable. This Agreement,
any Transaction Request, Purchase Confirmation and the Program Agreements have
been (or, in the case of Program Agreements and any Transaction Request,
Purchase Confirmation not yet executed, will be) duly authorized, executed and
delivered by Seller and Guarantor, all requisite or other corporate action
having been taken, and each is valid, binding and enforceable against Seller and
Guarantor in accordance with its terms except as such enforcement may be
affected by bankruptcy, by other insolvency laws, or by general principles of
equity.

 

(5) Financial Statements.

 

a. Guarantor has heretofore furnished to Buyer a copy of (a) its consolidated
balance sheet and the consolidated balance sheets of its consolidated
Subsidiaries for the fiscal year of Guarantor ended December 31, 2012 and the
related consolidated statements of income for Guarantor and its consolidated
Subsidiaries for such fiscal year, with the opinion thereon of Deloitte & Touche
LLP and (b) its consolidated balance sheets and the consolidated balance sheets
of its consolidated Subsidiaries for the quarterly fiscal period of Guarantor
ended March 31, 2013 and the related consolidated statements of income for
Guarantor and its consolidated Subsidiaries for such quarterly fiscal periods.
All such financial statements are complete and correct and fairly present, in
all material respects, the consolidated financial condition of Guarantor and its
Subsidiaries and the consolidated results of their operations as at such dates
and for such fiscal periods, all in accordance with GAAP applied on a consistent
basis. Since December 31, 2012, there has been no material adverse change in the
consolidated business, operations or financial condition of Guarantor and its
consolidated Subsidiaries taken as a whole from that set forth in said financial
statements nor is Guarantor aware of any state of facts which (with notice or
the lapse of time) would or could result in any such material adverse change.
Guarantor has, on the date of the statements delivered pursuant to this Section
(the “Statement Date”) no liabilities, direct or indirect, fixed or contingent,
matured or unmatured, known or unknown, or liabilities for taxes, long-term
leases or unusual forward or long-term commitments not disclosed by, or reserved
against in, said balance sheet and related statements, and at the present time
there are no material unrealized or anticipated losses from any loans, advances
or other commitments of Guarantor except as heretofore disclosed to Buyer in
writing.

 



 - 34 - 

 

 

b. Seller has heretofore furnished to Buyer a copy of (a) its balance sheet for
the fiscal year of Seller ended December 31, 2012 and the related statements of
income for Seller for such fiscal year, with the opinion thereon of Deloitte &
Touche LLP and (b) its balance sheet for the quarterly fiscal period of Seller
ended March 31, 2013 and the related statements of income for Seller for such
quarterly fiscal period. All such financial statements are complete and correct
and fairly present, in all material respects, the financial condition of Seller
and the results of its operations as at such dates and for such fiscal periods,
all in accordance with GAAP applied on a consistent basis. Since December 31,
2012, there has been no material adverse change in the consolidated business,
operations or financial condition of Seller from that set forth in said
financial statements nor is Seller aware of any state of facts which (with
notice or the lapse of time) would or could result in any such material adverse
change. Seller has, on the Statement Date no liabilities, direct or indirect,
fixed or contingent, matured or unmatured, known or unknown, or liabilities for
taxes, long-term leases or unusual forward or long-term commitments not
disclosed by, or reserved against in, said balance sheet and related statements,
and at the present time there are no material unrealized or anticipated losses
from any loans, advances or other commitments of Seller except as heretofore
disclosed to Buyer in writing.

 

(6) Event of Default. There exists no Event of Default under Section 15(b)
hereof, which default gives rise to a right to accelerate indebtedness as
referenced in Section 15(b) hereof, under any mortgage, borrowing agreement or
other instrument or agreement pertaining to indebtedness for borrowed money or
to the repurchase of mortgage loans or securities.

 



 - 35 - 

 

 

(7) Solvency. Each of Seller and Guarantor is solvent and will not be rendered
insolvent by any Transaction and, after giving effect to such Transaction, will
not be left with an unreasonably small amount of capital with which to engage in
its business. Neither Seller nor Guarantor intends to incur, nor believes that
it has incurred, debts beyond its ability to pay such debts as they mature and
is not contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such entity or any of its
assets. The amount of consideration being received by Seller upon the sale of
the Purchased Mortgage Loans to Buyer constitutes reasonably equivalent value
and fair consideration for such Purchased Mortgage Loans. Seller is not
transferring any Purchased Mortgage Loans with any intent to hinder, delay or
defraud any of its creditors.

 

(8) No Conflicts. The execution, delivery and performance by each of Seller and
Guarantor of this Agreement, any Transaction Request or Purchase Confirmation
hereunder and the Program Agreements do not conflict with any term or provision
of the organizational documents of Seller or Guarantor or any law, rule,
regulation, order, judgment, writ, injunction or decree applicable to Seller or
Guarantor of any court, regulatory body, administrative agency or governmental
body having jurisdiction over Seller or Guarantor, which conflict would have a
Material Adverse Effect and will not result in any violation of any such
mortgage, instrument, agreement or obligation to which Seller or Guarantor is a
party.

 

(9) True and Complete Disclosure. All information, reports, exhibits, schedules,
financial statements or certificates of Seller, Guarantor or any Affiliate
thereof or any of their officers furnished or to be furnished to Buyer in
connection with the initial or any ongoing due diligence of Seller, Guarantor or
any Affiliate or officer thereof, negotiation, preparation, or delivery of the
Program Agreements are true and complete and do not omit to disclose any
material facts necessary to make the statements herein or therein, in light of
the circumstances in which they are made, not misleading. All financial
statements have been prepared in accordance with GAAP.

 

(10) Approvals. No consent, approval, authorization or order of, registration or
filing with, or notice to any governmental authority or court is required under
applicable law in connection with the execution, delivery and performance by
Seller or Guarantor of this Agreement, any Transaction Request, Purchase
Confirmation and the Program Agreements.

 

(11) Litigation. There is no action, proceeding or investigation pending with
respect to which either Seller or Guarantor has received service of process or,
to the best of Seller’s or Guarantor’s knowledge threatened against it before
any court, administrative agency or other tribunal (A) asserting the invalidity
of this Agreement, any Transaction, Transaction Request, Purchase Confirmation
or any Program Agreement, (B) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, any Transaction Request, Purchase
Confirmation or any Program Agreement, (C) makes a claim individually or in the
aggregate in an amount greater than $10,000,000, (D) which requires filing with
the Securities and Exchange Commission in accordance with the 1934 Act or any
rules thereunder or (E) which might materially and adversely affect the validity
of the Mortgage Loans or the performance by it of its obligations under, or the
validity or enforceability of, this Agreement, any Transaction Request, Purchase
Confirmation or any Program Agreement.

 



 - 36 - 

 

 

(12) Material Adverse Change. There has been no material adverse change in the
business, operations, financial condition, properties or prospects of Seller,
Guarantor or their Affiliates since the date set forth in the most recent
financial statements supplied to Buyer.

 

(13) Ownership. Upon payment of the Purchase Price and the filing of the
financing statement and delivery of the Mortgage Files to Custodian and
Custodian’s receipt of the related Request for Certification, Buyer shall become
the sole owner of the Purchased Mortgage Loans and related Repurchase Assets,
free and clear of all liens and encumbrances.

 

(14) Underwriting Guidelines. The Underwriting Guidelines provided to Buyer are
the true and correct Underwriting Guidelines of Seller.

 

(15) Taxes. Seller, Guarantor and their Subsidiaries have timely filed all tax
returns that are required to be filed by them and have paid all taxes, except
for any such taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided. The charges, accruals and reserves on the books of
Seller, Guarantor and their Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of Seller or Guarantor, as applicable,
adequate.

 

(16) Investment Company. Neither Seller nor any of its Subsidiaries is an
“investment company”, or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended; provided,
however, that any entity that is under the management of PNMAC Capital
Management LLC in its capacity as an “investment adviser” within the meaning of
the Investment Advisers Act of 1940 and is otherwise not directly or indirectly
owned or controlled by Seller shall not be deemed a “Subsidiary” for the
purposes of this Section 13(a)(16).

 

(17) Chief Executive Office; Jurisdiction of Organization. On the Effective
Date, Seller’s chief executive office, is, and has been, located at 6101 Condor
Drive, Moorpark, CA 93021. On the Effective Date, Seller’s jurisdiction of
organization is the State of Delaware. Seller shall provide Buyer with thirty
days advance notice of any change in Seller’s principal office or place of
business or jurisdiction. Seller has no trade name. During the preceding five
years, Seller has not been known by or done business under any other name,
corporate or fictitious, and has not filed or had filed against it any
bankruptcy receivership or similar petitions nor has it made any assignments for
the benefit of creditors.

 



 - 37 - 

 

 

(18) Location of Books and Records. The location where Seller keeps its books
and records, including all computer tapes and records relating to the Purchased
Mortgage Loans and the related Repurchase Assets is its chief executive office.

 

(19) Adjusted Tangible Net Worth. On the Amendment Effective Date, Seller’s
Adjusted Tangible Net Worth is not less than $90,000,000.

 

(20) ERISA. Each Plan to which Seller, Guarantor or their Subsidiaries make
direct contributions, and, to the knowledge of Seller and Guarantor, each other
Plan and each Multiemployer Plan, is in compliance in all material respects
with, and has been administered in all material respects in compliance with, the
applicable provisions of ERISA, the Code and any other Federal or State law.

 

(21) Adverse Selection. Seller has not selected the Purchased Mortgage Loans in
a manner so as to adversely affect Buyer’s interests.

 

(22) Agreements. Neither Seller nor any Subsidiary of Seller is a party to any
agreement, instrument, or indenture or subject to any restriction materially and
adversely affecting its business, operations, assets or financial condition,
except as disclosed in the financial statements described in Section 13(a)(5)
hereof. Neither Seller nor any Subsidiary of Seller is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement, instrument, or indenture which default
could have a material adverse effect on the business, operations, properties, or
financial condition of Seller as a whole. No holder of any indebtedness of
Seller or of any of its Subsidiaries has given notice of any asserted default
thereunder.

 

(23) Other Indebtedness. All Indebtedness (other than Indebtedness evidenced by
this Agreement) of Seller existing on the date hereof is listed on Exhibit I
hereto (the “Existing Indebtedness”).

 

(24) Agency Approvals. With respect to each Agency Security and to the extent
necessary, Seller is an FHA Approved Mortgagee. Seller is also approved by
Fannie Mae as an approved seller/servicer and Freddie Mac as an approved
seller/servicer, and, to the extent necessary, approved by the Secretary of
Housing and Urban Development pursuant to Sections 203 and 211 of the National
Housing Act. In each such case, Seller is in good standing, with no event having
occurred or Seller having any reason whatsoever to believe or suspect will occur
prior to the issuance of the Agency Security or the consummation of the Take-out
Commitment, as the case may be, including, without limitation, a change in
insurance coverage which would either make Seller unable to comply with the
eligibility requirements for maintaining all such applicable approvals or
require notification to the relevant Agency or to the Department of Housing and
Urban Development, FHA or, only to the extent that Seller is a VA Approved
Lender as of the relevant Purchase Date, VA. Should Seller for any reason cease
to possess all such applicable approvals, or should notification to the relevant
Agency or to the Department of Housing and Urban Development, FHA or VA (only to
the extent that Seller is a VA Approved Lender as of the relevant Purchase
Date), be required, Seller shall so notify Buyer immediately in writing.
Servicer has adequate financial standing, servicing facilities, procedures and
experienced personnel necessary for the sound servicing of mortgage loans of the
same types as may from time to time constitute Mortgage Loans and in accordance
with Accepted Servicing Practices.

 



 - 38 - 

 

 

(25) No Reliance. Each of Seller and Guarantor has made its own independent
decisions to enter into the Program Agreements and each Transaction and as to
whether such Transaction is appropriate and proper for it based upon its own
judgment and upon advice from such advisors (including without limitation, legal
counsel and accountants) as it has deemed necessary. Neither Seller nor
Guarantor is relying upon any advice from Buyer as to any aspect of the
Transactions, including without limitation, the legal, accounting or tax
treatment of such Transactions.

 

(26) Plan Assets. Neither Seller nor Guarantor is an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in Section
4975(e)(1) of the Code, and the Purchased Mortgage Loans are not “plan assets”
within the meaning of 29 CFR §2510.3 101 as amended by Section 3(42) of ERISA,
in Seller’s or Guarantor’s hands, and transactions by or with Seller or
Guarantor are not subject to any state or local statute regulating investments
or fiduciary obligations with respect to governmental plans within the meaning
of Section 3(32) of ERISA.

 

(27) No Prohibited Persons. Neither Seller nor any of its Affiliates, officers,
directors, partners or members, is an entity or person (or to Seller’s
knowledge, owned or controlled by an entity or person): (i) that is listed in
the Annex to, or is otherwise subject to the provisions of Executive Order 13224
issued on September 24, 2001 (“EO13224”); (ii) whose name appears on the United
States Treasury Department’s Office of Foreign Assets Control (“OFAC”) most
current list of “Specifically Designated National and Blocked Persons” (which
list may be published from time to time in various mediums including, but not
limited to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who
commits, threatens to commit or supports “terrorism”, as that term is defined in
EO13224; or (iv) who is otherwise affiliated with any entity or person listed
above (any and all parties or persons described in clauses (i) through (iv)
above are herein referred to as a “Prohibited Person”).

 



 - 39 - 

 

 

b. With respect to every Purchased Mortgage Loan, each of Seller and Guarantor
jointly and severally represents and warrants to Buyer as of the applicable
Purchase Date for any Transaction and each date thereafter that each
representation and warranty set forth on Schedule 1 is true and correct.

 

c. The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Mortgage Loans to Buyer and shall continue for so long
as the Purchased Mortgage Loans are subject to this Agreement. Upon discovery by
Seller, Servicer or Buyer of any breach of any of the representations or
warranties set forth in this Agreement, the party discovering such breach shall
promptly give notice of such discovery to the others.

 

14. Covenants

 

Each of Seller and Guarantor covenants with Buyer that, during the term of this
facility:

 

a. Reserved.

 

b. Reserved.

 

c. Litigation. Seller and Guarantor, as applicable, will promptly, and in any
event within ten (10) days after service of process on any of the following,
give to Buyer notice of all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
threatened or pending) or other legal or arbitrable proceedings affecting
Seller, Guarantor or any of their Subsidiaries or affecting any of the Property
of any of them before any Governmental Authority that (i) questions or
challenges the validity or enforceability of any of the Program Agreements or
any action to be taken in connection with the transactions contemplated hereby,
(ii) makes a claim individually or in the aggregate in an amount greater than
$10,000,000, or (iii) which, individually or in the aggregate, if adversely
determined, could be reasonably likely to have a Material Adverse Effect. On
each Reporting Date, Seller and Guarantor, as applicable, will provide to Buyer
a litigation docket listing all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
threatened or pending) or other legal or arbitrable proceedings affecting
Seller, Guarantor or any of their Subsidiaries or affecting any of the Property
of any of them before any Governmental Authority. Seller and Guarantor, as
applicable, will promptly provide notice of any judgment, which with the passage
of time, could cause an Event of Default hereunder.

 

d. Prohibition of Fundamental Changes. Seller shall not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, that Seller may merge or
consolidate with (a) any wholly owned subsidiary of Seller, or (b) any other
Person if Seller is the surviving entity; and provided further, that if after
giving effect thereto, no Default would exist hereunder.

 



 - 40 - 

 

 

e. Reserved.

 

f. Servicer; Asset Tape. Upon the occurrence of any of the following (a) the
occurrence and continuation of an Event of Default, (b) within two (2) Business
Days following any Purchased Mortgage Loan becoming an Aged Loan, (c) the fifth
(5th) Business Day of each month, or (d) within two (2) Business Days following
the request of Buyer, Seller shall cause Servicer to provide to Buyer,
electronically, in a format mutually acceptable to Buyer and Seller, an Asset
Tape. Seller shall not cause the Mortgage Loans to be serviced by any servicer
other than a servicer expressly approved in writing by Buyer, which approval
shall be deemed granted by Buyer with respect to Seller with the execution of
this Agreement.

 

g. Insurance. Seller or Guarantor shall continue to maintain, for Seller,
Servicer and their Subsidiaries, Fidelity Insurance in an aggregate amount at
least equal to $1,400,000. Seller or Guarantor shall maintain, for Seller,
Servicer and their Subsidiaries, Fidelity Insurance in respect of its officers,
employees and agents, with respect to any claims made in connection with all or
any portion of the Repurchase Assets. Seller or Guarantor shall notify Buyer of
any material change in the terms of any such Fidelity Insurance.

 

h. No Adverse Claims. Seller warrants and will defend, and shall cause any
Servicer to defend, the right, title and interest of Buyer in and to all
Purchased Mortgage Loans and the related Repurchase Assets against all adverse
claims and demands.

 

i. Assignment. Except as permitted herein, neither Seller nor any Servicer shall
sell, assign, transfer or otherwise dispose of, or grant any option with respect
to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Agreements), any of the
Purchased Mortgage Loans or any interest therein, provided that this Section
shall not prevent any transfer of Purchased Mortgage Loans in accordance with
the Program Agreements.

 

j. Security Interest. Seller shall do all things necessary to preserve the
Purchased Mortgage Loans and the related Repurchase Assets so that they remain
subject to a first priority perfected security interest hereunder. Without
limiting the foregoing, Seller will comply with all rules, regulations and other
laws of any Governmental Authority and cause the Purchased Mortgage Loans or the
related Repurchase Assets to comply with all applicable rules, regulations and
other laws. Seller will not allow any default for which Seller is responsible to
occur under any Purchased Mortgage Loans or the related Repurchase Assets or any
Program Agreement and Seller shall fully perform or cause to be performed when
due all of its obligations under any Purchased Mortgage Loans or the related
Repurchase Assets and any Program Agreement.

 



 - 41 - 

 

 

k. Records.

 

(1) Seller shall collect and maintain or cause to be collected and maintained
all Records relating to the Purchased Mortgage Loans in accordance with industry
custom and practice for assets similar to the Purchased Mortgage Loans,
including those maintained pursuant to the preceding subparagraph, and all such
Records shall be in Custodian’s possession unless Buyer otherwise approves.
Seller will not allow any such papers, records or files that are an original or
an only copy to leave Custodian’s possession, except for individual items
removed in connection with servicing a specific Mortgage Loan, in which event
Seller will obtain or cause to be obtained a receipt from a financially
responsible person for any such paper, record or file. Seller or the Servicer of
the Purchased Mortgage Loans will maintain all such Records not in the
possession of Custodian in good and complete condition in accordance with
industry practices for assets similar to the Purchased Mortgage Loans and
preserve them against loss.

 

(2) For so long as Buyer has an interest in or lien on any Purchased Mortgage
Loan, Seller will hold or cause to be held all related Records in trust for
Buyer. Seller shall notify, or cause to be notified, every other party holding
any such Records of the interests and liens in favor of Buyer granted hereby.

 

(3) Upon reasonable advance notice from Custodian or Buyer, Seller shall
(x) make any and all such Records available to Custodian or Buyer to examine any
such Records, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, and
(y) permit Buyer or its authorized agents to discuss the affairs, finances and
accounts of Seller with its chief operating officer and chief financial officer
and to discuss the affairs, finances and accounts of Seller with its independent
certified public accountants.

 

l. Books. Seller shall keep or cause to be kept in reasonable detail books and
records of account of its assets and business and shall clearly reflect therein
the transfer of Purchased Mortgage Loans to Buyer.

 

m. Approvals. Seller shall maintain all licenses, permits or other approvals
necessary for Seller to conduct its business and to perform its obligations
under the Program Agreements, and Seller shall conduct its business in all
material respects in accordance with applicable law.

 

n. Material Change in Business. Neither Seller nor Guarantor shall make any
material change in the nature of its business as carried on at the date hereof.

 



 - 42 - 

 

 

o. Underwriting Guidelines. Without the prior written consent of Buyer, Seller
shall not amend or otherwise modify the Underwriting Guidelines in any material
respect. Without limiting the foregoing, in the event that Seller makes any
amendment or modification to the Underwriting Guidelines, Seller shall promptly
deliver to Buyer a complete copy of the amended or modified Underwriting
Guidelines, specifying in detail the amendments and modifications set forth
therein from the previous copy delivered.

 

p. Distributions. If an Event of Default has occurred and is continuing, neither
Seller nor Guarantor shall pay any dividends with respect to any capital stock
or other equity interests in such entity, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of Seller or
Guarantor.

 

q. Applicable Law. Seller and Guarantor shall comply in all material respects
with the requirements of all applicable laws, rules, regulations and orders of
any Governmental Authority.

 

r. Existence. Each of Seller and Guarantor shall preserve and maintain its legal
existence and all of its material rights, privileges, material licenses and
franchises.

 

s. Chief Executive Office; Jurisdiction of Organization. Seller shall not move
its chief executive office from the address referred to in Section 13(a)(17) or
change its jurisdiction of organization from the jurisdiction referred to in
Section 13(a)(17) unless it shall have provided Buyer 30 days’ prior written
notice of such change.

 

t. Taxes. Seller and Guarantor shall timely file all tax returns that are
required to be filed by them and shall timely pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.

 

u. Transactions with Affiliates. Seller will not enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate unless such transaction is
(a) otherwise permitted under the Program Agreements, (b) in the ordinary course
of Seller’s business and (c) upon fair and reasonable terms no less favorable to
Seller than it would obtain in a comparable arm’s length transaction with a
Person which is not an Affiliate, or make a payment that is not otherwise
permitted by this Section to any Affiliate.

 

v. Guarantees. Seller shall not create, incur, assume or suffer to exist any
Guarantees, except (i) to the extent reflected in Seller’s financial statements
or notes thereto and (ii) to the extent the aggregate Guarantees of Seller do
not exceed $250,000.

 



 - 43 - 

 

 

w. Indebtedness. Seller shall not incur any additional material Indebtedness
(other than (i) the Existing Indebtedness in amounts not to exceed the amounts
specified on Exhibit I hereto, (ii) except for Indebtedness incurred with Buyer
or its Affiliates, (iii) Indebtedness required to be obtained pursuant to the
Program Agreements and (iv) usual and customary accounts payable for a mortgage
company) without the prior written consent of Buyer.

 

x. Hedging. Seller has entered into Interest Rate Protection Agreements with
respect to the Conforming Mortgage Loans, having terms with respect to
protection against fluctuations in interest rates acceptable to Buyer in its
sole discretion. In the event that Seller intends to make any change to its
policy regarding Interest Rate Protection Agreements, Seller shall notify Buyer
in writing 30 days prior to implementing any such change.

 

y. True and Correct Information. All information, reports, exhibits, schedules,
financial statements or certificates of Seller, Guarantor any Affiliate thereof
or any of their officers furnished to Buyer hereunder and during Buyer’s
diligence of Seller and Guarantor are and will be true and complete and do not
omit to disclose any material facts necessary to make the statements herein or
therein, in light of the circumstances in which they are made, not misleading.
All required financial statements, information and reports delivered by Seller
and Guarantor to Buyer pursuant to this Agreement shall be prepared in
accordance with U.S. GAAP, or, if applicable, to SEC filings, the appropriate
SEC accounting regulations.

 

z. Agency Approvals; Servicing. Seller shall maintain its status with Fannie Mae
as an approved lender and Freddie Mac as an approved seller/servicer, in each
case in good standing. Servicer shall service all Purchased Mortgage Loans which
are Committed Mortgage Loans in accordance with the applicable agency guide.
Should Servicer, for any reason, cease to possess all such applicable Agency
Approvals, or should notification to the relevant Agency or to the Department of
Housing and Urban Development, FHA or VA be required, such Seller shall so
notify Buyer immediately in writing. Notwithstanding the preceding sentence,
Servicer shall take all necessary action to maintain all of their applicable
Agency Approvals at all times during the term of this Agreement and each
outstanding Transaction. Servicer shall maintain adequate financial standing,
servicing facilities, procedures and experienced personnel necessary for the
sound servicing of mortgage loans of the same types as may from time to time
constitute Mortgage Loans and in accordance with Accepted Servicing Practices.

 

aa. Take-out Payments. With respect to each Committed Mortgage Loan, Seller
shall arrange that all payments under the related Take-out Commitment shall be
paid directly to Buyer at the account set forth in Section 9 hereof, or to an
account approved by Buyer in writing prior to such payment. With respect to any
Agency Take-out Commitment, if applicable, (1) with respect to the wire transfer
instructions as set forth in Freddie Mac Form 987 (Wire Transfer Authorization
for a Cash Warehouse Delivery) such wire transfer instructions are identical to
Buyer’s wire instructions or Buyer has approved such wire transfer instructions
in writing in its sole discretion, or (2) the Payee Number set forth on Fannie
Mae Form 1068 (Fixed-Rate, Graduated-Payment, or Growing-Equity Mortgage Loan
Schedule) or Fannie Mae Form 1069 (Adjustable-Rate Mortgage Loan Schedule), as
applicable, is identical to the Payee Number that has been identified by Buyer
in writing as Buyer’s Payee Number or Buyer has previously approved the related
Payee Number in writing in its sole discretion; with respect to any Take-out
Commitment with an Agency, the applicable agency documents list Buyer as sole
subscriber, unless otherwise agreed to in writing by Buyer, in Buyer’s sole
discretion.

 



 - 44 - 

 

 

bb. No Pledge. Neither Seller nor Guarantor shall pledge, transfer or convey any
security interest in the Securities Account to any Person without the express
written consent of Buyer.

 

cc. Plan Assets. Seller shall not be an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code and Seller shall not use “plan assets” within the meaning of 29 CFR §2510.3
101, as amended by Section 3(42) of ERISA to engage in this Repurchase Agreement
or any Transaction hereunder. Transactions by or with Seller or Guarantor shall
not be subject to any state or local statute regulating investments of or
fiduciary obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA.

 

dd. Financial Covenants. Seller shall at all times comply with any and all
financial covenants and/or financial ratios set forth below:

 

(1) Adjusted Tangible Net Worth. Seller shall maintain an Adjusted Tangible Net
Worth of at least equal to $90,000,000.

 

(2) Indebtedness to Adjusted Tangible Net Worth Ratio. Seller’s ratio of
Indebtedness (excluding (A) Non-Recourse Debt, including any securitization
debt, and (B) any intercompany debt eliminated in consolidation) to Adjusted
Tangible Net Worth shall not exceed 10:1.

 

(3) Maintenance of Liquidity. The Seller shall ensure that, at all times, it has
cash (other than Restricted Cash) and Cash Equivalents in an amount not less
than $20,000,000.

 

(4) Maintenance of Profitability. Seller shall not permit, for any Test Period,
Net Income for such Test Period, before income taxes for such Test Period and
distributions made during such Test Period, to be less than $1.00.

 

(5) Additional Warehouse Line. The Seller shall maintain one or more additional
warehouse or repurchase facilities in order to finance mortgage loans in an
aggregate amount at least equal to 55% of the Maximum Regular Way Committed
Purchase Price.

 



 - 45 - 

 

 

ee. Sharing of Information. Seller shall allow Buyer to exchange information
related to Seller and the Transactions hereunder with third party lenders and
Seller shall permit each third party lender to share such information with
Buyer.

 

ff. Reserved.

 

gg. Most Favored Status. Seller, Guarantor and Buyer each agree that should
Seller, Guarantor or any Affiliate thereof enter into a repurchase agreement or
credit facility with any Person other than Buyer or an Affiliate of Buyer which
by its terms provides any of the following (each, a “More Favorable Agreement”):

 

(1) more favorable terms with respect to any guaranties or financial covenants,
including without limitation covenants covering the same or similar subject
matter referred to in Sections 14p and 14dd hereof;

 

(2) a security interest to any Person other than Buyer or an Affiliate of Buyer
in substantially all assets of Seller, Guarantor or any Affiliate thereof; or

 

(3) a requirement that Seller has added or will add any Person other than Buyer
or an Affiliate of Buyer as a loss payee under Seller’s Fidelity Insurance;

 

then the terms of this Agreement shall be deemed automatically amended to
include such more favorable terms contained in such More Favorable Agreement,
such that such terms operate in favor of Buyer or an Affiliate of Buyer;
provided, that in the event that such More Favorable Agreement is terminated,
upon notice by Seller to Buyer of such termination, the original terms of this
Agreement shall be deemed to be automatically reinstated. Seller, Guarantor and
Buyer further agree to execute and deliver any new guaranties, agreements or
amendments to this Agreement evidencing such provisions, provided that the
execution of such amendment shall not be a precondition to the effectiveness of
such amendment, but shall merely be for the convenience of the parties hereto.
Promptly upon Seller, Guarantor or any Affiliate thereof entering into a
repurchase agreement or other credit facility with any Person other than Buyer,
Seller or Guarantor, as applicable, shall deliver to Buyer a true, correct and
complete copy of such repurchase agreement, loan agreement, guaranty or other
financing documentation.

 

hh. Liens on Substantially All Assets. Seller shall not grant a security
interest to any Person other than Buyer or an Affiliate of Buyer in
substantially all assets of Seller unless Seller has entered into an amendment
to this Agreement that grants to Buyer a pari passu security interest on such
assets.

 

ii. GNMA Loans.

 



 - 46 - 

 

 

(1) With respect to all claims submitted to HUD on or prior to June 6, 2014,
Seller shall remain, on the FHA Connect system, the mortgagee of record with
respect to each GNMA Loan. Upon receipt of any proceeds from HUD with respect to
any Purchased Mortgage Loan that is a GNMA Loan, Seller shall remit such amounts
within four (4) Business Days to the GNMA Account pursuant to the definition of
“GNMA Account”. To the extent HUD deducts any amounts owing by Seller to HUD,
Seller shall deposit, within four (4) Business Days following notice or
knowledge of such deduction by HUD, such deducted amounts into the applicable
GNMA Account. On each Price Differential Payment Date, Seller shall instruct
Securities Intermediary to remit all amounts on deposit in any GNMA Account to
the Securities Account for distribution in accordance with the Securities
Account Control Agreement. On June 6, 2014, with respect to any Purchased
Mortgage Loan, Seller shall transfer the mortgagee of record on the FHA Connect
system to Buyer.

 

(2) With respect to each GNMA Loan, to the extent the FHA Connect system permits
Buyer to designate a GNMA Account linked to Buyer as mortgagee of record, Seller
shall cause Buyer to be designated as mortgagee of record on the FHA Connect
system under mortgagee number 34522, and shall submit all claims to HUD under
such applicable number for remittance of amounts to the GNMA Account pursuant to
the definition of “GNMA Account”. On each Price Differential Payment Date,
Seller shall instruct Securities Intermediary to remit all amounts on deposit in
any GNMA Account to the Securities Account for distribution in accordance with
the Securities Account Control Agreement. From and after June 6, 2014, on each
Purchase Date with respect to a Mortgage Loan, Seller shall transfer the
mortgagee of record on the FHA Connect system to Buyer.

 

(3) Seller shall cooperate and do all things deemed necessary or appropriate by
Buyer to effectuate the steps as contemplated in this Section 14.ii.

 

15. Events of Default

 

Each of the following shall constitute an “Event of Default” hereunder:

 

a. Payment Failure. Failure of Seller to (i) make any payment of Price
Differential or Repurchase Price or any other sum which has become due, on a
Price Differential Payment Date or a Repurchase Date or otherwise, whether by
acceleration or otherwise, under the terms of this Agreement, any other
warehouse and security agreement or any other document evidencing or securing
Indebtedness of Seller to Buyer or to any Affiliate of Buyer, or (ii) cure any
Margin Deficit when due pursuant to Section 6 hereof.

 

b. Cross Default. Seller, Guarantor or Affiliates thereof shall be in default
under (i) the Servicing Facility Documents, (ii) any Indebtedness, in the
aggregate, in excess of $1 million of Seller, Guarantor or any Affiliate
thereof, including amounts owed under the Servicing Facility Documents, which
default (1) involves the failure to pay a matured obligation, or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
with respect to such Indebtedness, or (iii) any other contract or contracts, in
the aggregate in excess of $1 million to which Seller, Guarantor or any
Affiliate thereof is a party which default (1) involves the failure to pay a
matured obligation, or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary of such contract.

 



 - 47 - 

 

 

c. Assignment. Assignment or attempted assignment by Seller or Guarantor of this
Agreement or any rights hereunder without first obtaining the specific written
consent of Buyer, or the granting by Seller of any security interest, lien or
other encumbrances on any Purchased Mortgage Loans to any person other than
Buyer.

 

d. Insolvency. An Act of Insolvency shall have occurred with respect to Seller,
Guarantor or any Affiliate thereof.

 

e. Material Adverse Change. Any material adverse change in the Property,
business, financial condition or operations of Seller, Guarantor or any of their
Affiliates shall occur, in each case as determined by Buyer in its sole good
faith discretion, or any other condition shall exist which, in Buyer’s sole good
faith discretion, constitutes a material impairment of Seller’s or Guarantor’s
ability to perform its obligations under this Agreement or any other Program
Agreement.

 

f. Breach of Financial Representation or Covenant or Obligation. A breach by
Seller or Guarantor of any of the representations, warranties or covenants or
obligations set forth in (i) Sections 13(a)(1), 13(a)(7), 13(a)(12), 13(a)(19),
14d, 14p, 14r, 14v, or 14cc of this Agreement or (ii) Sections 13(a)(23), 14w,
14dd or 14gg of this Agreement and such breach identified in this clause (ii)
shall remain unremedied for one (1) Business Day.

 

g. Breach of Non-Financial Representation or Covenant. A breach by Seller or
Guarantor of any other representation, warranty or covenant set forth in this
Agreement in any material respect (and not otherwise specified in Section 15(f)
above), if such breach is not cured within five (5) Business Days (other than
the representations and warranties set forth in Schedule 1, which shall be
considered solely for the purpose of determining the Market Value, the existence
of a Margin Deficit and the obligation to repurchase such Mortgage Loan unless
(i) such party shall have made any such representations and warranties with
knowledge that they were materially false or misleading at the time made, (ii)
any such representations and warranties have been determined by Buyer in its
sole discretion to be materially false or misleading on a regular basis, or
(iii) Buyer, in its sole discretion, determines that such breach of a material
representation, warranty or covenant materially and adversely affects (A) the
condition (financial or otherwise) of such party, its Subsidiaries or
Affiliates; or (B) Buyer’s determination to enter into this Agreement or
Transactions with such party, then such breach shall constitute an immediate
Event of Default and neither Seller nor Guarantor shall have any cure right
hereunder).

 



 - 48 - 

 

 

h. Guarantor Breach. A breach by Guarantor of any material representation,
warranty or covenant set forth in the Guaranty or any other Program Agreement,
any “event of default” by Guarantor under the Guaranty, any repudiation of the
Guaranty by Guarantor, or if the Guaranty is not enforceable against Guarantor.

 

i. Change in Control. The occurrence of a Change in Control.

 

j. Failure to Transfer. Seller fails to transfer the Purchased Mortgage Loans to
Buyer on the applicable Purchase Date (provided Buyer has tendered the related
Purchase Price).

 

k. Judgment. A final judgment or judgments for the payment of money in excess of
$10,000,000 shall be rendered against Seller, Guarantor or any of their
Affiliates by one or more courts, administrative tribunals or other bodies
having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof.

 

l. Government Action. Any Governmental Authority or any person, agency or entity
acting or purporting to act under governmental authority shall have taken any
action to condemn, seize or appropriate, or to assume custody or control of, all
or any substantial part of the Property of Seller, Guarantor or any Affiliate
thereof, or shall have taken any action to displace the management of Seller,
Guarantor or any Affiliate thereof or to curtail its authority in the conduct of
the business of Seller, Guarantor or any Affiliate thereof, or takes any action
in the nature of enforcement to remove, limit or restrict the approval of
Seller, Guarantor or Affiliate as an issuer, buyer or a seller/servicer of
Mortgage Loans or securities backed thereby, and such action provided for in
this subparagraph l shall not have been discontinued or stayed within 30 days.

 

m. Inability to Perform. A Responsible Officer of Seller or Guarantor shall
admit its inability to, or its intention not to, perform any of Seller’s
Obligations or Guarantor’s obligations hereunder or the Guaranty.

 

n. Security Interest. This Agreement shall for any reason cease to create a
valid, first priority security interest in any material portion of the Purchased
Mortgage Loans or other Repurchase Assets purported to be covered hereby.

 

o. Financial Statements. Seller’s or Guarantor’s audited annual financial
statements or the notes thereto or other opinions or conclusions stated therein
shall be qualified or limited by reference to the status of Seller or Guarantor
as a “going concern” or a reference of similar import.

 

An Event of Default shall be deemed to be continuing unless expressly waived by
Buyer in writing.

 



 - 49 - 

 

 

16. Remedies Upon Default

 

In the event that an Event of Default shall have occurred:

 

a. Buyer may, at its option (which option shall be deemed to have been exercised
immediately upon the occurrence of an Act of Insolvency of Seller or any
Affiliate), declare an Event of Default to have occurred hereunder and, upon the
exercise or deemed exercise of such option, the Repurchase Date for each
Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately canceled). Buyer shall
(except upon the occurrence of an Act of Insolvency) give notice to Seller and
Guarantor of the exercise of such option as promptly as practicable.

 

b. If Buyer exercises or is deemed to have exercised the option referred to in
subparagraph (a) of this Section, (i) Seller’s obligations in such Transactions
to repurchase all Purchased Mortgage Loans, at the Repurchase Price therefor on
the Repurchase Date determined in accordance with subparagraph (a) of this
Section, shall thereupon become immediately due and payable, (ii) all Income
paid after such exercise or deemed exercise shall be retained by Buyer and
applied, in Buyer’s sole discretion, to the aggregate unpaid Repurchase Prices
for all outstanding Transactions and any other amounts owing by Seller
hereunder, and (iii) Seller shall immediately deliver to Buyer the Mortgage
Files relating to any Purchased Mortgage Loans subject to such Transactions then
in Seller’s possession or control.

 

c. Buyer also shall have the right to obtain physical possession, and to
commence an action to obtain physical possession, of all Records and files of
Seller relating to the Purchased Mortgage Loans and all documents relating to
the Purchased Mortgage Loans (including, without limitation, any legal, credit
or servicing files with respect to the Purchased Mortgage Loans) which are then
or may thereafter come in to the possession of Seller or any third party acting
for Seller. To obtain physical possession of any Purchased Mortgage Loans held
by Custodian, Buyer shall present to Custodian an Asset Confirm. Without
limiting the rights of Buyer hereto to pursue all other legal and equitable
rights available to Buyer for Seller’s failure to perform its obligations under
this Agreement, Seller acknowledges and agrees that the remedy at law for any
failure to perform obligations hereunder would be inadequate and Buyer shall be
entitled to specific performance, injunctive relief, or other equitable remedies
in the event of any such failure. The availability of these remedies shall not
prohibit Buyer from pursuing any other remedies for such breach, including the
recovery of monetary damages.

 



 - 50 - 

 

 

d. Buyer shall have the right to direct all servicers then servicing any
Purchased Mortgage Loans to remit all collections thereon to Buyer, and if any
such payments are received by Seller, Seller shall not commingle the amounts
received with other funds of Seller and shall promptly pay them over to Buyer.
Buyer shall also have the right to terminate any one or all of the servicers
then servicing any Purchased Mortgage Loans with or without cause. In addition,
Buyer shall have the right to immediately sell the Purchased Mortgage Loans and
liquidate all Repurchase Assets. Such disposition of Purchased Mortgage Loans
may be, at Buyer’s option, on either a servicing-released or a
servicing-retained basis. Buyer shall not be required to give any warranties as
to the Purchased Mortgage Loans with respect to any such disposition thereof.
Buyer may specifically disclaim or modify any warranties of title or the like
relating to the Purchased Mortgage Loans. The foregoing procedure for
disposition of the Purchased Mortgage Loans and liquidation of the Repurchase
Assets shall not be considered to adversely affect the commercial reasonableness
of any sale thereof. Seller agrees that it would not be commercially
unreasonable for Buyer to dispose of the Purchased Mortgage Loans or the
Repurchase Assets or any portion thereof by using Internet sites that provide
for the auction of assets similar to the Purchased Mortgage Loans or the
Repurchase Assets, or that have the reasonable capability of doing so, or that
match buyers and sellers of assets. Buyer shall be entitled to place the
Purchased Mortgage Loans in a pool for issuance of mortgage-backed securities at
the then-prevailing price for such securities and to sell such securities for
such prevailing price in the open market. Buyer shall also be entitled to sell
any or all of such Mortgage Loans individually for the prevailing price. Buyer
shall also be entitled, in its sole discretion to elect, in lieu of selling all
or a portion of such Purchased Mortgage Loans, to give Seller credit for such
Purchased Mortgage Loans and the Repurchase Assets in an amount equal to the
Market Value of the Purchased Mortgage Loans against the aggregate unpaid
Repurchase Price and any other amounts owing by Seller hereunder.

 

e. Upon the happening of one or more Events of Default, Buyer may apply any
proceeds from the liquidation of the Purchased Mortgage Loans and Repurchase
Assets to the Repurchase Prices hereunder and all other Obligations in the
manner Buyer deems appropriate in its sole discretion.

 

f. Seller shall be liable to Buyer for (i) the amount of all reasonable and
customary legal or other expenses (including, without limitation, all costs and
expenses of Buyer in connection with the enforcement of this Agreement or any
other agreement evidencing a Transaction, whether in action, suit or litigation
or bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally, further including, without limitation, the reasonable fees and
expenses of counsel (including the costs of internal counsel of Buyer) incurred
in connection with or as a result of an Event of Default, (ii) damages in an
amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and
(iii) any other loss, damage, cost or expense directly arising or resulting from
the occurrence of an Event of Default in respect of a Transaction.

 



 - 51 - 

 

 

g. To the extent permitted by applicable law, Seller shall be liable to Buyer
for interest on any amounts owing by Seller hereunder, from the date Seller
becomes liable for such amounts hereunder until such amounts are (i) paid in
full by Seller or (ii) satisfied in full by the exercise of Buyer’s rights
hereunder. Interest on any sum payable by Seller under this Section 16(g) shall
be at a rate equal to the Post-Default Rate.

 

h. Buyer shall have, in addition to its rights hereunder, any rights otherwise
available to it under any other agreement or applicable law.

 

i. Buyer may exercise one or more of the remedies available to Buyer immediately
upon the occurrence of an Event of Default and, except to the extent provided in
subsections (a) and (d) of this Section, at any time thereafter without notice
to Seller. All rights and remedies arising under this Agreement as amended from
time to time hereunder are cumulative and not exclusive of any other rights or
remedies which Buyer may have.

 

j. Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives any defenses Seller might
otherwise have to require Buyer to enforce its rights by judicial process.
Seller also waives any defense (other than a defense of payment or performance)
Seller might otherwise have arising from the use of nonjudicial process,
enforcement and sale of all or any portion of the Repurchase Assets, or from any
other election of remedies. Seller recognizes that nonjudicial remedies are
consistent with the usages of the trade, are responsive to commercial necessity
and are the result of a bargain at arm’s length.

 

k. Buyer shall have the right to perform reasonable due diligence with respect
to Seller and the Mortgage Loans, which review shall be at the expense of Seller
subject to Section 35 hereof.

 

17. Reports

 

a. Notices. Seller or Guarantor shall furnish to Buyer (x) promptly, copies of
any material and adverse notices (including, without limitation, notices of
defaults, breaches, potential defaults or potential breaches) and any material
financial information that is not otherwise required to be provided by Seller or
Guarantor hereunder which is given to Seller’s lenders, (y) immediately, notice
of the occurrence of any Event of Default hereunder or default or breach by
Seller, Guarantor or Servicer of any obligation under any Program Agreement or
any material contract or agreement of Seller, Guarantor or Servicer or the
occurrence of any event or circumstance that such party reasonably expects has
resulted in, or will, with the passage of time, result in, a Material Adverse
Effect or an Event of Default or such a default or breach by such party and
(z) the following:

 

(1) as soon as available and in any event within forty-five (45) calendar days
after the end of each calendar month, the unaudited consolidated balance sheets
of Guarantor and its consolidated Subsidiaries and the unaudited balance sheet
of Seller, each as at the end of such period and the related unaudited
consolidated statements of income for Guarantor and its consolidated
Subsidiaries and Seller for such period and the portion of the fiscal year
through the end of such period, accompanied by a certificate of a Responsible
Officer of Guarantor or Seller, as applicable, which certificate shall state
that said consolidated financial statements or financial statements, as
applicable, fairly present in all material respects the consolidated financial
condition or financial condition, as applicable, and results of operations of
Guarantor and its consolidated Subsidiaries or Seller, as applicable, in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end adjustments);

 



 - 52 - 

 

 

(2) as soon as available and in any event within forty-five (45) calendar days
after the end of each calendar quarter, the unaudited consolidated cash flow
statements of Guarantor and its consolidated Subsidiaries and the unaudited cash
flow statements of Seller, each as at the end of such period and the portion of
the fiscal year through the end of such period, accompanied by a certificate of
a Responsible Officer of Guarantor or Seller, as applicable, which certificate
shall state that said consolidated financial statements or financial statements,
as applicable, fairly present in all material respects the consolidated
financial condition or financial condition, as applicable, and results of
operations of Guarantor and its consolidated Subsidiaries or Seller, as
applicable, in accordance with GAAP, consistently applied, as at the end of, and
for, such period (subject to normal year-end adjustments);

 

(3) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of Guarantor and Seller, the consolidated balance sheets of
Guarantor and its consolidated Subsidiaries and the balance sheet of Seller,
each as at the end of such fiscal year and the related consolidated statements
of income and retained earnings and of cash flows for Guarantor and its
consolidated Subsidiaries and Seller for such year, setting forth in each case
in comparative form the figures for the previous year, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion and the scope of audit shall be acceptable to Buyer in
its sole discretion, shall have no “going concern” qualification and shall state
that said consolidated financial statements or financial statements, as
applicable, fairly present the consolidated financial condition or financial
condition, as applicable, and results of operations of Guarantor and its
respective consolidated Subsidiaries or Seller, as applicable, as at the end of,
and for, such fiscal year in accordance with GAAP;

 

(4) such other prepared statements that Buyer may reasonably request;

 

(5) if applicable, copies of any 10-Ks, 10-Qs, registration statements and other
“corporate finance” SEC filings (other than 8-Ks) by Guarantor, Seller or any
Affiliate, within 5 Business Days of their filing with the SEC; provided, that,
Guarantor, Seller or any Affiliate will provide Buyer and Credit Suisse First
Boston Corporation with a copy of the annual 10-K filed with the SEC by
Guarantor, Seller or their Affiliates, no later than 90 days after the end of
the year;

 



 - 53 - 

 

 

(6) as soon as available, and in any event within thirty (30) days of receipt,
copies of relevant portions of all final written Agency, FHA, VA, Governmental
Authority and investor audits, examinations, evaluations, monitoring reviews and
reports of its operations (including those prepared on a contract basis) which
provide for or relate to (i) material corrective action required, (ii) material
sanctions proposed, imposed or required, including without limitation notices of
defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non-renewal, or (iii) “report cards,” “grades” or
other classifications of the quality of Seller’s operations;

 

(7) from time to time such other information regarding the financial condition,
operations, or business of Seller or Guarantor as Buyer may reasonably request;

 

(8) as soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of Seller or Guarantor has knowledge of the
occurrence of any Event of Termination, stating the particulars of such Event of
Termination in reasonable detail;

 

(9) As soon as reasonably possible, notice of any of the following events:

 

(a) change in the insurance coverage required of Seller, Servicer or any other
Person pursuant to any Program Agreement, with a copy of evidence of same
attached;

 

(b) any material dispute, litigation, investigation, proceeding or suspension
between Seller or Servicer, on the one hand, and any Governmental Authority or
any Person;

 

(c) any material change in accounting policies or financial reporting practices
of Seller or Servicer;

 

(d) with respect to any Purchased Mortgage Loan, immediately upon receipt of
notice or knowledge thereof, that the underlying Mortgaged Property has been
damaged by waste, fire, earthquake or earth movement, windstorm, flood, tornado
or other casualty, or otherwise damaged so as to affect adversely the value of
such Mortgaged Loan;

 

(e) any material issues raised upon examination of Seller or Seller’s facilities
by any Governmental Authority;

 



 - 54 - 

 

 

(f) any material change in the Indebtedness of Seller, including, without
limitation, any default, renewal, non-renewal, termination, increase in
available amount or decrease in available amount related thereto;

 

(g) promptly upon receipt of notice or knowledge of (i) any default related to
any Repurchase Asset, (ii) any lien or security interest (other than security
interests created hereby or by the other Program Agreements) on, or claim
asserted against, any of the Purchased Mortgage Loans;

 

(h) a summary of the portfolio performance on a rolling monthly period,
commencing on the calendar quarter following the date hereof, stratified by
percentage repurchase demands for: representation breaches, missing document
breaches, repurchases due to fraud, early payment default requests, summarized
on the basis of (a) pending repurchase demands (including weighted average
duration of outstanding request), (b) satisfied repurchase demands, (c) total
repurchase demands;

 

(i) any other event, circumstance or condition that has resulted, or has a
possibility of resulting, in a Material Adverse Effect with respect to Seller or
Servicer; and

 

(j) the occurrence of any material employment dispute and a description of the
strategy for resolving it that has the possibility of resulting in a Material
Adverse Effect.

 

b. Officer’s Certificates. Seller will furnish to Buyer, at the time Seller
furnishes each set of financial statements pursuant to Section 17(a)(1), (2) and
(3) above, a certificate of a Responsible Officer of Seller in the form of
Exhibit A to the Pricing Side Letter.

 

c. Mortgage Loan Reports. Within 10 days of the end of each calendar month,
Seller will furnish to Buyer monthly electronic Mortgage Loan performance data,
including, without limitation, delinquency reports and volume information and
responses thereto, broken down by product (i.e., delinquency, foreclosure and
net charge-off reports).

 

d. Asset Tape. Seller shall provide to Buyer, electronically, in a format
mutually acceptable to Buyer and Seller, an Asset Tape by no later than the
Reporting Date.

 

e. Quality Control Reports. Periodic internal quality control reports and
internal audit reports as they are distributed to the board of directors of
Seller or Guarantor.

 

f. MSR Reports. Seller shall provide the market value analysis for the MSR
Valuation as determined (i) internally for each monthly fiscal period and (ii)
by a Third Party Evaluator for each quarterly fiscal period to the extent
received, in all instances as set forth in the Officer’s Compliance Certificate
delivered pursuant to Section 17.b. herein.

 



 - 55 - 

 

 

g. Other. Seller shall deliver to Buyer any other reports or information
reasonably requested by Buyer or as otherwise required pursuant to this
Agreement.

 

h. DE Compare Ratio and HUD Reports. Seller shall furnish to Buyer the following
notices:

 

1. In the event Seller’s DE Compare Ratio equals or exceeds 200%, Seller shall
provide Buyer with written notice of such occurrence within five (5) Business
Days, which notice shall include a written summary of actions Seller is taking
to correct its DE Compare Ratio.

 

2. In the event Seller receives any inquiry or notice from HUD regarding its DE
Compare Ratio, Seller shall provide Buyer with written notice of such inquiry or
notice within five (5) Business Days, regardless of Seller’s current DE Compare
Ratio.

 

3. In the event any action plan with respect to Seller’s DE Compare Ratio is
agreed to between Seller and HUD or imposed upon Seller by HUD, Seller shall
provide Buyer with a written summary of such agreement or imposition, as
applicable, within five (5) Business Days.

 

18. Repurchase Transactions

 

Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Mortgage Loans or otherwise pledge, hypothecate, assign, transfer or
otherwise convey the Purchased Mortgage Loans with a counterparty of Buyer’s
choice. Unless an Event of Default shall have occurred, no such transaction
shall relieve Buyer of its obligations to transfer Purchased Mortgage Loans to
Seller pursuant to Section 4 hereof, or of Buyer’s obligation to credit or pay
Income to, or apply Income to the obligations of, Seller pursuant to Section 7
hereof. In the event Buyer engages in a repurchase transaction with any of the
Purchased Mortgage Loans or otherwise pledges or hypothecates any of the
Purchased Mortgage Loans, Buyer shall have the right to assign to Buyer’s
counterparty any of the applicable representations or warranties herein and the
remedies for breach thereof, as they relate to the Purchased Mortgage Loans that
are subject to such repurchase transaction.

 

19. Single Agreement

 

Buyer and Seller acknowledge that, and have entered hereunto, and will enter
into each Transaction hereunder, in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Buyer and Seller agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to
set-off claims and apply property held by them in respect of any Transaction
against obligations owing to them in respect of any other Transactions hereunder
and (iii)  that payments, deliveries and other transfers made by either of them
in respect of any Transaction shall be deemed to have been made in consideration
of payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

 



 - 56 - 

 

 

20. Notices and Other Communications

 

Any and all notices (with the exception of Transaction Requests or Purchase
Confirmations, which shall be delivered via facsimile only), statements, demands
or other communications hereunder may be given by a party to the other by mail,
email, facsimile, messenger or otherwise to the address specified below, or so
sent to such party at any other place specified in a notice of change of address
hereafter received by the other. All notices, demands and requests hereunder may
be made orally, to be confirmed promptly in writing, or by other communication
as specified in the preceding sentence.

 

If to Seller or Guarantor:

 

PennyMac Loan Services, LLC
3043 Townsgate Road

Westlake Village, California 91361

Attention: Pamela Marsh/Kevin Chamberlain

Phone Number: (805) 330-6059/(818) 746-2877

E-mail: pamela.marsh@pnmac.com ; kevin.chamberlain@pnmac.com

 

 

with a copy to:

 

PennyMac Loan Services, LLC
3043 Townsgate Road

Westlake Village, California 91361
Attention: Jeff Grogin
Phone Number: (818) 224-7050
E-mail: jeff.grogin@pnmac.com

 

If to Buyer:

For Transaction Requests and Purchase Confirmations:

 

CSFBMC LLC
c/o Credit Suisse Securities (USA) LLC
One Madison Avenue, 2nd floor
New York, New York 10010
Attention: Christopher Bergs, Resi Mortgage Warehouse Ops
Phone: 212-538-5087
E-mail: christopher.bergs@credit-suisse.com

 



 - 57 - 

 

 

with a copy to:


Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
New York, NY 10010
Attention: Margaret Dellafera
E-mail: margaret.dellafera@credit-suisse.com

 

For all other Notices:


Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
Attention: Margaret Dellafera
New York, New York 10010
Phone Number: 212-325-6471
Fax Number: 212-743-4810
E-mail: margaret.dellafera@credit-suisse.com

 

with a copy to:


Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
One Madison Avenue, 9th Floor
New York, NY 10010
Attention: Legal Department—RMBS Warehouse Lending
Fax Number: (212) 322-2376

 

21. Entire Agreement; Severability

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

22. Non assignability

 

The Program Agreements are not assignable by Seller or Guarantor. Buyer may from
time to time assign all or a portion of its rights and obligations under this
Agreement and the Program Agreements; provided, however that Buyer shall
maintain as agent of Seller, for review by Seller upon written request, a
register of assignees and a copy of an executed assignment and acceptance by
Buyer and assignee (“Assignment and Acceptance”), specifying the percentage or
portion of such rights and obligations assigned. Upon such assignment, (a) such
assignee shall be a party hereto and to each Program Agreement to the extent of
the percentage or portion set forth in the Assignment and Acceptance, and shall
succeed to the applicable rights and obligations of Buyer hereunder, and
(b) Buyer shall, to the extent that such rights and obligations have been so
assigned by it to either (i) an Affiliate of Buyer which assumes the obligations
of Buyer or (ii) to another Person approved by Seller (such approval not to be
unreasonably withheld) which assumes the obligations of Buyer, be released from
its obligations hereunder and under the Program Agreements. Unless otherwise
stated in the Assignment and Acceptance, Seller shall continue to take
directions solely from Buyer unless otherwise notified by Buyer in writing.
Buyer may distribute to any prospective assignee any document or other
information delivered to Buyer by Seller.

 



 - 58 - 

 

 

23. Set-off

 

In addition to any rights and remedies of Buyer hereunder and by law, Buyer
shall have the right, without prior notice to Seller or Guarantor, any such
notice being expressly waived by Seller and Guarantor to the extent permitted by
applicable law to set-off and appropriate and apply against any Obligation from
Seller, Guarantor or any Affiliate thereof to Buyer or any of its Affiliates any
and all deposits (general or special, time or demand, provisional or final), in
any currency, and any other obligation (including to return excess margin),
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by or due from Buyer or any Affiliate thereof to or for the credit or the
account of Seller, Guarantor or any Affiliate thereof. Buyer agrees promptly to
notify Seller or Guarantor after any such set off and application made by Buyer;
provided that the failure to give such notice shall not affect the validity of
such set off and application.

 

24. Binding Effect; Governing Law; Jurisdiction

 

a. This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Seller
acknowledges that the obligations of Buyer hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Buyer. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

b. EACH OF SELLER AND GUARANTOR HEREBY WAIVES TRIAL BY JURY. EACH OF SELLER AND
GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT
OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS IN ANY ACTION OR PROCEEDING. EACH OF SELLER AND GUARANTOR HEREBY
SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO, EXCLUSIVE PERSONAL
JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY
DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS.

 



 - 59 - 

 

 

25. No Waivers, Etc.

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6(a), 16(a) or otherwise, will not constitute a
waiver of any right to do so at a later date.

 

26. Intent

 

a. The parties intend that: (i) each Transaction is a “repurchase agreement” as
that term is defined in section 101(47) of the Bankruptcy Code, and, therefore,
is subject to the protections of certain sections of the Bankruptcy Code
including, without limitation, section 559 with respect to the exercise by Buyer
of its rights hereunder to cause the liquidation, termination, or acceleration
of such Transaction upon Seller becoming the subject of a proceeding under the
Bankruptcy Code, (ii) each Transaction is a “securities contract” as that term
is defined in Section 741 of the Bankruptcy Code, and, therefore, is subject to
the protections of certain sections of the Bankruptcy Code including, without
limitation, section 555 with respect to the exercise by Buyer of its rights
hereunder to cause the liquidation, termination, or acceleration of such
Transaction upon Seller becoming the subject of a proceeding under the
Bankruptcy Code, and (iii) this Agreement is a “master netting agreement,” as
that term is defined in section 101(38A) of the Bankruptcy Code and, therefore,
is subject to the protections of certain sections of the Bankruptcy Code
including without limitation, section 561 with respect to Buyer’s rights to
offset or net termination values, payment amounts, or other transfer obligations
arising under or in connection with the termination, liquidation, or
acceleration of Transactions hereunder.

 

b. The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

c. It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 



 - 60 - 

 

 

d. For U.S. federal tax purposes, the Seller, the Guarantor, the Buyer, and each
Buyer assignee by acquiring an interest in any Transaction agree to treat and
report each Transaction as indebtedness issued by Guarantor or Seller as the
case may be, which indebtedness, in the case of each obligor, shall have but a
single maturity for purposes of Code section 7701(i)(2)(A)(ii) and U.S. Treasury
Regulation section 301.7701(i)-1(e).

 

e. Each party agrees that this Agreement is intended to create mutuality of
obligations among the parties, and as such, the Agreement constitutes a contract
which (i) is among all of the parties and (ii) places each party in the same
“right” and “capacity”.

 

27. Disclosure Relating to Certain Federal Protections

 

The parties acknowledge that they have been advised that:

 

a. in the case of Transactions in which one of the parties is a broker or dealer
registered with the SEC under Section 15 of the 1934 Act, the Securities
Investor Protection Corporation has taken the position that the provisions of
the SIPA do not protect the other party with respect to any Transaction
hereunder;

 

b. in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

 

c. in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

 

28. Power of Attorney

 

Seller hereby authorizes Buyer to file such financing statement or statements
relating to the Repurchase Assets without Seller’s signature thereon as Buyer,
at its option, may deem appropriate. Seller hereby appoints Buyer as Seller’s
agent and attorney-in-fact to execute any such financing statement or statements
in Seller’s name and to perform all other acts which Buyer deems appropriate to
perfect and continue its ownership interest in and/or the security interest
granted hereby, if applicable, and to protect, preserve and realize upon the
Repurchase Assets, including, but not limited to, the right to endorse notes,
complete blanks in documents, transfer servicing, and sign assignments on behalf
of Seller as its agent and attorney-in-fact. This agency and power of attorney
is coupled with an interest and is irrevocable without Buyer’s consent.
Notwithstanding the foregoing, the power of attorney hereby granted may be
exercised only during the occurrence and continuance of any Default hereunder.
Seller shall pay the filing costs for any financing statement or statements
prepared pursuant to this Section 28. In addition the foregoing, Seller agrees
to execute an amended and restated power of attorney in the form of Exhibit E
hereto (the “Power of Attorney”), to be delivered on the date hereof.

 



 - 61 - 

 

 

29. Buyer May Act Through Affiliates

 

Buyer may, from time to time, designate one or more affiliates for the purpose
of performing any action hereunder.

 

30. Indemnification; Obligations

 

a. Each of Seller and Guarantor agrees to hold Buyer and each of its respective
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) harmless from and indemnify each Indemnified Party (and
will reimburse each Indemnified Party as the same is incurred) against all
liabilities, losses, damages, judgments, costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) of any kind which may be
imposed on, incurred by, or asserted against any Indemnified Party relating to
or arising out of this Agreement, any Transaction Request, Purchase
Confirmation, any Program Agreement or any transaction contemplated hereby or
thereby resulting from anything other than the Indemnified Party’s gross
negligence or willful misconduct. Each of Seller and Guarantor also agrees to
reimburse each Indemnified Party for all reasonable expenses in connection with
the enforcement of this Agreement and the exercise of any right or remedy
provided for herein, any Transaction Request, Purchase Confirmation and any
Program Agreement, including, without limitation, the reasonable fees and
disbursements of counsel. Seller’s and Guarantor’s agreements in this Section 30
shall survive the payment in full of the Repurchase Price and the expiration or
termination of this Agreement. Each of Seller and Guarantor hereby acknowledges
that its obligations hereunder are recourse obligations of Seller and Guarantor
and are not limited to recoveries each Indemnified Party may have with respect
to the Purchased Mortgage Loans. Each of Seller and Guarantor also agrees not to
assert any claim against Buyer or any of its Affiliates, or any of their
respective officers, directors, employees, attorneys and agents, on any theory
of liability, for special, indirect, consequential or punitive damages arising
out of or otherwise relating to the facility established hereunder, the actual
or proposed use of the proceeds of the Transactions, this Agreement or any of
the transactions contemplated thereby. THE FOREGOING INDEMNITY AND AGREEMENT NOT
TO ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT
NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.

 

b. Without limitation to the provisions of Section 4, if any payment of the
Repurchase Price of any Transaction is made by Seller other than on the then
scheduled Repurchase Date thereto as a result of an acceleration of the
Repurchase Date pursuant to Section 16 or for any other reason, Seller shall,
upon demand by Buyer, pay to Buyer an amount sufficient to compensate Buyer for
any losses, costs or expenses that it may reasonably incur as of a result of
such payment.

 



 - 62 - 

 

 

c. Without limiting the provisions of Section 30(a) hereof, if Seller fails to
pay when due any costs, expenses or other amounts payable by it under this
Agreement, including, without limitation, fees and expenses of counsel and
indemnities, such amount may be paid on behalf of Seller by Buyer, in its sole
discretion.

 

31. Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument.

 

32. Confidentiality

 

This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to Buyer and Agent or Seller and Guarantor,
as applicable and shall be held by each party hereto, as applicable in strict
confidence and shall not be disclosed to any third party without the written
consent of Buyer, Seller or Guarantor, as applicable, except for (i) disclosure
to Buyer’s, Seller’s or Guarantor’s direct and indirect Affiliates and
Subsidiaries, attorneys or accountants, but only to the extent such disclosure
is necessary and such parties agree to hold all information in strict
confidence, or (ii)  disclosure required by law, rule, regulation or order of a
court or other regulatory body. Notwithstanding the foregoing or anything to the
contrary contained herein or in any other Program Agreement, the parties hereto
may disclose to any and all Persons, without limitation of any kind, the
federal, state and local tax treatment of the Transactions, any fact relevant to
understanding the federal, state and local tax treatment of the Transactions,
and all materials of any kind (including opinions or other tax analyses)
relating to such federal, state and local tax treatment and that may be relevant
to understanding such tax treatment; provided that Seller may not disclose the
name of or identifying information with respect to Buyer or Agent or any pricing
terms (including, without limitation, the Pricing Rate, Commitment Fee, Purchase
Price Percentage and Purchase Price) or other nonpublic business or financial
information (including any sublimits and financial covenants) that is unrelated
to the federal, state and local tax treatment of the Transactions and is not
relevant to understanding the federal, state and local tax treatment of the
Transactions, without the prior written consent of Buyer.

 

Notwithstanding anything in this Agreement to the contrary, Seller shall comply
with all applicable local, state and federal laws, including, without
limitation, all privacy and data protection law, rules and regulations that are
applicable to the Purchased Assets and/or any applicable terms of this Agreement
(the “Confidential Information”). Seller understands that the Confidential
Information may contain “nonpublic personal information”, as that term is
defined in Section 509(4) of the Gramm-Leach-Bliley Act (the “Act”), and Seller
agrees to maintain such nonpublic personal information that it receives
hereunder in accordance with the Act and other applicable federal and state
privacy laws. Seller shall implement such physical and other security measures
as shall be necessary to (a) ensure the security and confidentiality of the
“nonpublic personal information” of the “customers” and “consumers” (as those
terms are defined in the Act) of Buyer or any Affiliate of Buyer which Buyer
holds (b) protect against any threats or hazards to the security and integrity
of such nonpublic personal information, and (c) protect against any unauthorized
access to or use of such nonpublic personal information. Seller represents and
warrants that it has implemented appropriate measures to meet the objectives of
Section 501(b) of the Act and of the applicable standards adopted pursuant
thereto, as now or hereafter in effect. Upon request, Seller will provide
evidence reasonably satisfactory to allow Buyer to confirm that the providing
party has satisfied its obligations as required under this Section. Without
limitation, this may include Buyer’s review of audits, summaries of test
results, and other equivalent evaluations of Seller. Seller shall notify the
other party immediately following discovery of any breach or compromise of the
security, confidentiality, or integrity of nonpublic personal information of the
customers and consumers of Buyer or any Affiliate of Buyer provided directly to
Seller by Buyer or such Affiliate. Seller shall provide such notice to Buyer by
personal delivery, by facsimile with confirmation of receipt, or by overnight
courier with confirmation of receipt to the applicable requesting individual.

 



 - 63 - 

 

 

33. Recording of Communications

 

Buyer, Seller and Guarantor shall have the right (but not the obligation) from
time to time to make or cause to be made tape recordings of communications
between its employees and those of the other party with respect to Transactions.
Buyer, Seller and Guarantor consent to the admissibility of such tape recordings
in any court, arbitration, or other proceedings. The parties agree that a duly
authenticated transcript of such a tape recording shall be deemed to be a
writing conclusively evidencing the parties’ agreement.

 

34. Commitment Fee

 

No later than the date hereof, Seller shall pay to Buyer in immediately
available funds a non-refundable Commitment Fee. The Commitment Fee shall be
paid in quarterly equal installments which shall be paid on the date hereof and
on the Price Differential Payment Date every third (3rd) month hereafter. All
payments of the Commitment Fee shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to Buyer at such
account designated by Buyer.

 

35. Periodic Due Diligence Review

 

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to Seller and the Mortgage Loans, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or otherwise, and Seller agrees that upon reasonable (but no less
than one (1) Business Day’s) prior notice unless an Event of Default shall have
occurred, in which case no notice is required, to Seller, Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Mortgage Files and any
and all documents, records, agreements, instruments or information relating to
such Mortgage Loans in the possession or under the control of Seller and/or
Custodian. Seller also shall make available to Buyer a knowledgeable financial
or accounting officer for the purpose of answering questions respecting the
Mortgage Files and the Mortgage Loans. Without limiting the generality of the
foregoing, Seller acknowledges that Buyer may purchase Mortgage Loans from
Seller based solely upon the information provided by Seller to Buyer in the
Mortgage Loan Schedule and the representations, warranties and covenants
contained herein, and that Buyer, at its option, has the right at any time to
conduct a partial or complete due diligence review on some or all of the
Mortgage Loans purchased in a Transaction, including, without limitation,
ordering Broker’s price opinions, new credit reports and new appraisals on the
related Mortgaged Properties and otherwise re-generating the information used to
originate such Mortgage Loan. Buyer may underwrite such Mortgage Loans itself or
engage a mutually agreed upon third party underwriter to perform such
underwriting. Seller agrees to cooperate with Buyer and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing Buyer and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession, or under the control, of Seller. Seller
further agrees that Seller shall pay all out-of-pocket costs and expenses
incurred by Buyer in connection with Buyer’s activities pursuant to this Section
35 (“Due Diligence Costs”); provided, that such Due Diligence Costs shall not
exceed the Due Diligence Cap per calendar year unless a Default or Event of
Default shall have occurred, in which event Buyer shall have the right to
perform due diligence, at the sole expense of Seller without regard to the
dollar limitation set forth herein.

 



 - 64 - 

 

 

36. Authorizations

 

Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Seller or Buyer, as the case may be, under
this Agreement. The Seller may amend Schedule 2 from time to time by delivering
a revised Schedule 2 to Buyer and expressly stating that such revised Schedule 2
shall replace the existing Schedule 2.

 

37. Acknowledgement Of Anti-Predatory Lending Policies

 

Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.

 

38. Documents Mutually Drafted

 

Seller and Buyer agree that this Agreement and each other Program Agreement
prepared in connection with the Transactions set forth herein have been mutually
drafted and negotiated by each party, and consequently such documents shall not
be construed against either party as the drafter thereof.

 

39. General Interpretive Principles

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

 

a. the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

 



 - 65 - 

 

 

b. accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;

 

c. references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”, and
other subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

 

d. a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

 

e. the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;

 

f. the term “include” or “including” shall mean without limitation by reason of
enumeration;

 

g. all times specified herein or in any other Program Agreement (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated; and

 

h. all references herein or in any Program Agreement to "good faith" means good
faith as defined in Section 1-201(19) of the UCC as in effect in the State of
New York.

 

40. Condition Subsequent.

 

Within ten (10) Business Days following the date hereof, Seller shall deliver to
Buyer the opinion of Seller’s and Guarantor’s internal counsel, in form and
substance mutually agreed upon by parties hereto, as referred to in Section
10(a)(6) hereof. Buyer reserves the right not to fund any Transactions if Seller
fails to deliver such items as described in this Section. Seller’s failure to
deliver these items shall be a breach of a material covenant under this
Agreement.

 

41. Amendment and Restatement

 

The terms and provisions of the Existing Master Repurchase Agreement are hereby
amended and restated in their entirety by the terms and provisions of this
Agreement and shall supersede all provisions of the Existing Master Repurchase
Agreement as of the date hereof. From and after the date hereof, all references
made to the Existing Master Repurchase Agreement in any Program Agreement or in
any other instrument or document shall, without more, be deemed to refer to this
Agreement.

 

42. Agency and Allocation Agreement.

 

Buyer intends to assign the Transactions to one or more affiliates of Buyer and
to enter into an agency and allocation agreement allocating current and future
Transactions to such affiliates and setting forth certain agency related
provisions and amending this Agreement to conform thereto, as applicable. Seller
shall agree to and acknowledge such agency and allocation agreement in writing
(the “Allocation Agreement”). In the event that the Seller fails to execute the
Allocation Agreement described herein for any reason within sixty (60) days
following receipt thereof from Buyer or its counsel, then the obligations of the
Buyer under the Repurchase Agreement will be deemed uncommitted and Buyer shall
have no obligations to enter into Transactions under the Repurchase Agreement.

 



 - 66 - 

 

 

43. Reaffirmation of Guaranty

 

Guarantor hereby (i) agrees that the liability of Guarantor or rights of Buyer
under the Guaranty shall not be affected as a result of amending and restating
this Agreement, (ii) ratifies and affirms all of the terms, covenants,
conditions and obligations of the Guaranty and (iii) acknowledges and agrees
that such Guaranty is and shall continue to be in full force and effect.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 67 - 

 

IN WITNESS WHEREOF, Seller, Guarantor and Buyer have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.

 



   

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

By: /s/ Elie Chau
       Name: Elie Chau

       Title: Vice President

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

By: /s/ Pamela Marsh
       Name: Pamela Marsh

       Title: Managing Director, Treasurer

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

By: /s/ Pamela Marsh______________________
       Name: Pamela Marsh

       Title: Managing Director, Treasurer

 

 



 

 

 



Signature Page to Second Amended and Restated Master Repurchase Agreement



   

 

SCHEDULE 1

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PURCHASED MORTGAGE LOANS

 

(a) Payments Current. Except with respect to a Mortgage Loan that is a GNMA
Loan, all payments required to be made up to the Purchase Date for the Mortgage
Loan under the terms of the Mortgage Note have been made and credited. Except
with respect to a Mortgage Loan that is a GNMA Loan, no payment required under
the Mortgage Loan is delinquent nor has any payment under the Mortgage Loan been
delinquent at any time since the origination of the Mortgage Loan and, if the
Mortgage Loan is a Co-op Loan, no foreclosure action or private or public sale
under the Uniform Commercial Code has ever to the knowledge of Seller, been
threatened or commenced with respect to the Co-op Loan. The first Monthly
Payment shall be made, or shall have been made, with respect to the Mortgage
Loan on its Due Date or within the grace period, all in accordance with the
terms of the related Mortgage Note.

 

(b) No Outstanding Charges. All taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid, or an escrow of funds has
been established in an amount sufficient to pay for every such item which
remains unpaid and which has been assessed but is not yet due and payable.
Neither Seller nor the Qualified Originator from which Seller acquired the
Mortgage Loan has advanced funds, or induced, solicited or knowingly received
any advance of funds by a party other than the Mortgagor, directly or
indirectly, for the payment of any amount required under the Mortgage Loan,
except for interest accruing from the date of the Mortgage Note or date of
disbursement of the proceeds of the Mortgage Loan, whichever is earlier, to the
day which precedes by one month the Due Date of the first installment of
principal and/or interest thereunder.

 

(c) Original Terms Unmodified. The terms of the Mortgage Note (and the
Proprietary Lease, the Assignment of Proprietary Lease and Stock Power with
respect to each Co-op Loan) and Mortgage have not been impaired, waived, altered
or modified in any respect, from the date of origination; except (i) by a
written instrument which has been recorded, if necessary to protect the
interests of Buyer, and which has been delivered to Custodian and the terms of
which are reflected in the Custodial Mortgage Loan Schedule and (ii) with
respect to a Mortgage Loan that is a GNMA Loan. The substance of any such
waiver, alteration or modification has been approved by the title insurer, to
the extent required, and its terms are reflected on the Custodial Mortgage Loan
Schedule. No Mortgagor in respect of the Mortgage Loan has been released, in
whole or in part, except in connection with an assumption agreement approved by
the title insurer, to the extent required by such policy, and which assumption
agreement is part of the Mortgage File delivered to Custodian and the terms of
which are reflected in the Custodial Mortgage Loan Schedule.

 

(d) No Defenses. The Mortgage Loan (and the Assignment of Proprietary Lease
related to each Co-op Loan) is not subject to any right of rescission, set-off,
counterclaim or defense, including, without limitation, the defense of usury,
nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right thereunder, render either the Mortgage Note or the
Mortgage unenforceable, in whole or in part and no such right of rescission,
set-off, counterclaim or defense has been asserted with respect thereto, and no
Mortgagor in respect of the Mortgage Loan was a debtor in any state or Federal
bankruptcy or insolvency proceeding at the time the Mortgage Loan was
originated. Seller has no knowledge nor has it received any notice that any
Mortgagor in respect of the Mortgage Loan is a debtor in any state or federal
bankruptcy or insolvency proceeding.

 



 Schedule 1- 1  

 

 

(e) Hazard Insurance. The Mortgaged Property is insured by a fire and extended
perils insurance policy, issued by a Qualified Insurer, and such other hazards
as are customary in the area where the Mortgaged Property is located, and to the
extent required by Seller as of the date of origination consistent with the
Underwriting Guidelines, against earthquake and other risks insured against by
Persons operating like properties in the locality of the Mortgaged Property, in
an amount not less than the greatest of (i) 100% of the replacement cost of all
improvements to the Mortgaged Property, (ii) the outstanding principal balance
of the Mortgage Loan, or (iii) the amount necessary to avoid the operation of
any co-insurance provisions with respect to the Mortgaged Property, and
consistent with the amount that would have been required as of the date of
origination in accordance with the Underwriting Guidelines. If any portion of
the Mortgaged Property is in an area identified by any federal Governmental
Authority as having special flood hazards, and flood insurance is available, a
flood insurance policy meeting the current guidelines of the Federal Emergency
Management Agency is in effect with a generally acceptable insurance carrier, in
an amount representing coverage not less than the least of (1) the outstanding
principal balance of the Mortgage Loan (2) the full insurable value of the
Mortgaged Property, and (3) the maximum amount of insurance available under the
National Flood Insurance Act of 1968, as amended by the Flood Disaster
Protection Act of 1974. All such insurance policies (collectively, the “hazard
insurance policy”) contain a standard mortgagee clause naming Seller, its
successors and assigns (including, without limitation, subsequent owners of the
Mortgage Loan), as mortgagee, and may not be reduced, terminated or canceled
without 30 days’ prior written notice to the mortgagee. No such notice has been
received by Seller. All premiums on such insurance policy have been paid. The
related Mortgage obligates the Mortgagor to maintain all such insurance and, at
such Mortgagor’s failure to do so, authorizes the mortgagee to maintain such
insurance at the Mortgagor’s cost and expense and to seek reimbursement therefor
from such Mortgagor. Where required by state law or regulation, the Mortgagor
has been given an opportunity to choose the carrier of the required hazard
insurance, provided the policy is not a “master” or “blanket” hazard insurance
policy covering a condominium, or any hazard insurance policy covering the
common facilities of a planned unit development. The hazard insurance policy is
the valid and binding obligation of the insurer and is in full force and effect.
Seller has not engaged in, and has no knowledge of the Mortgagor’s having
engaged in, any act or omission which would impair the coverage of any such
policy, the benefits of the endorsement provided for herein, or the validity and
binding effect of either including, without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
Person, and no such unlawful items have been received, retained or realized by
Seller.

 

(f) Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws applicable to the Mortgage Loan have been
complied with, the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or regulations, and Seller shall maintain
or shall cause its agent to maintain in its possession, available for the
inspection of Buyer, and shall deliver to Buyer, upon demand, evidence of
compliance with all such requirements.

 



 Schedule 1- 2  

 

 

(g) No Satisfaction of Mortgage. The Mortgage has not been satisfied, canceled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole or in part, nor has
any instrument been executed that would effect any such release, cancellation,
subordination or rescission. Except with respect to a Mortgage Loan that is a
GNMA Loan, Seller has not waived the performance by the Mortgagor of any action,
if the Mortgagor’s failure to perform such action would cause the Mortgage Loan
to be in default, nor has Seller waived any default resulting from any action or
inaction by the Mortgagor.

 

(h) Location and Type of Mortgaged Property. The Mortgaged Property is located
in an Acceptable State as identified in the Custodial Mortgage Loan Schedule
and, other than the Freddie Mac SBL Loans, consists of a single parcel of real
property with a detached single family residence erected thereon, or a two- to
four-family dwelling, or an individual condominium unit in a low-rise Co-op
Project, or such other dwelling(s) conforming with the applicable Fannie Mae and
Freddie Mac requirements, and, with respect to Freddie Mac SBL Loans, consists
of a single parcel of real property with a multi-family residence erected
thereon conforming with the Freddie Mac Guide, regarding such dwellings or
conforming to underwriting guidelines acceptable to Buyer in its sole
discretion; provided that no residence or dwelling is a mobile home. No portion
of the Mortgaged Property is used for commercial purposes; provided, that, the
Mortgaged Property may be a mixed use property if such Mortgaged Property
conforms to underwriting guidelines acceptable to Buyer in its sole discretion.

 

(i) Valid First Lien. The Mortgage is a valid, subsisting, enforceable and
perfected first priority lien and first priority security interest, in each
case, on the real property included in the Mortgaged Property, including all
buildings on the Mortgaged Property. The appraisal of the Mortgaged Property
does not list any material repair or maintenance items. The lien of the Mortgage
is subject only to:

 

a. the lien of current real property taxes and assessments not yet due and
payable;

 

b. covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in Buyer’s
title insurance policy delivered to the originator of the Mortgage Loan and
(a) referred to or otherwise considered in the appraisal made for the originator
of the Mortgage Loan or (b) which do not adversely affect the Appraised Value of
the Mortgaged Property set forth in such appraisal; and

 

c. other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.

 



 Schedule 1- 3  

 

 

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and Seller has full right to pledge and assign
the same to Buyer. The Mortgaged Property was not, as of the date of origination
of the Mortgage Loan, subject to a mortgage, deed of trust, deed to secure debt
or other security instrument creating a lien subordinate to the lien of the
Mortgage.

 

(j) Validity of Mortgage Documents. The Mortgage Note and the Mortgage and any
other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Mortgage Loan, and all signatures thereon, are
genuine, and each such document is the legal, valid and binding obligation of
the maker thereof enforceable in accordance with its terms. All parties to the
Mortgage Note, the Mortgage and any other such related agreement had legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note, the Mortgage and any such agreement, and the Mortgage Note, the Mortgage
and any other such related agreement have been duly and properly executed by
such related parties. No fraud, error, omission, misrepresentation, negligence
or similar occurrence with respect to a Mortgage Loan has taken place on the
part of any Person, including, without limitation, the Mortgagor, any appraiser,
any builder or developer, or any other party involved in the origination of the
Mortgage Loan. Seller has reviewed all of the documents constituting the
Mortgage File and has made such inquiries as it deems necessary to make and
confirm the accuracy of the representations set forth herein. To the best of
Seller’s knowledge, except as disclosed to Buyer in writing, all tax
identifications and property descriptions are legally sufficient; and tax
segregation, where required, has been completed. Such Purchased Mortgage Loan is
a “closed” loan fully funded by Seller and held in Seller’s name.

 

(k) Full Disbursement of Proceeds. There is no further requirement for future
advances under the Mortgage Loan, and any and all requirements as to completion
of any on-site or off-site improvement and as to disbursements of any escrow
funds therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage were paid,
and the Mortgagor is not entitled to any refund of any amounts paid or due under
the Mortgage Note or Mortgage.

 

(l) Ownership. Seller has full right to sell the Mortgage Loan to Buyer free and
clear of any encumbrance, equity, participation interest, lien, pledge, charge,
claim or security interest, and has full right and authority subject to no
interest or participation of, or agreement with, any other party, to sell each
Mortgage Loan pursuant to this Agreement and following the sale of each Mortgage
Loan, Buyer will own such Mortgage Loan (and with respect to any Co-op Loan, the
sole owner of the related Assignment of Proprietary Lease) free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest except any such security interest created pursuant to the
terms of this Agreement.

 

(m) Doing Business. All parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (i) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (ii) either (A) organized under
the laws of such state, (B) qualified to do business in such state, (C) a
federal savings and loan association, a savings bank or a national bank having a
principal office in such state, or (D) not doing business in such state.

 



 Schedule 1- 4  

 

 

(n) Title Insurance. The Mortgage Loan is covered by either (i) an attorney’s
opinion of title and abstract of title, the form and substance of which is
acceptable to prudent mortgage lending institutions making mortgage loans in the
area wherein the Mortgaged Property is located or (ii) an ALTA lender’s title
insurance policy or other generally acceptable form of policy or insurance
acceptable to Buyer with respect to Non-Agency QM Mortgage Loans and Fannie Mae
or Freddie Mac with respect to Mortgage Loans, other than Non-Agency QM Mortgage
Loans and each such title insurance policy is issued by a title insurer
acceptable Buyer with respect to Non-Agency QM Mortgage Loans and Fannie Mae or
Freddie Mac with respect to Mortgage Loans, other than Non-Agency QM Mortgage
Loans and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring Seller, its successors and assigns, as to the
first priority lien of the Mortgage, in the original principal amount of the
Mortgage Loan, with respect to a Mortgage Loan, subject only to the exceptions
acceptable to Buyer with respect to Non-Agency QM Mortgage Loans and Fannie Mae
or Freddie Mac with respect to Mortgage Loans, other than Non-Agency QM Mortgage
Loans. Seller, its successors and assigns, are the sole insureds of such
lender’s title insurance policy, and such lender’s title insurance policy is
valid and remains in full force and effect and will be in force and effect upon
the consummation of the transactions contemplated by this Agreement. No claims
have been made under such lender’s title insurance policy, and no prior holder
or servicer of the related Mortgage, including Seller, has done, by act or
omission, anything which would impair the coverage of such lender’s title
insurance policy, including without limitation, no unlawful fee, commission,
kickback or other unlawful compensation or value of any kind has been or will be
received, retained or realized by any attorney, firm or other Person, and no
such unlawful items have been received, retained or realized by Seller.

 

(o) No Defaults. Except with respect to a Mortgage Loan that is a GNMA Loan,
there is no default, breach, violation or event of acceleration existing under
the Mortgage or the Mortgage Note and no event has occurred which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event of acceleration, and
neither Seller nor its predecessors have waived any default, breach, violation
or event of acceleration; and with respect to each Co-op Loan, there is no
default in complying with the terms of the Mortgage Note, the Assignment of
Proprietary Lease and the Proprietary Lease and all maintenance charges and
assessments (including assessments payable in the future installments, which
previously became due and owing) have been paid, and Seller has the right under
the terms of the Mortgage Note, Assignment of Proprietary Lease and Recognition
Agreement to pay any maintenance charges or assessments owed by the Mortgagor.

 

(p) No Mechanics’ Liens. There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under the law could give rise to such liens) affecting the Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the Mortgage.

 

(q) Location of Improvements; No Encroachments. All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building law, ordinance or
regulation.

 



 Schedule 1- 5  

 

 

(r) Origination; Payment Terms. The Mortgage Loan was originated by or in
conjunction with a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act, a
savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority. Principal and/or interest payments on
the Mortgage Loan commenced no more than 60 days after funds were disbursed in
connection with the Mortgage Loan. With respect to adjustable rate Mortgage
Loans, the Mortgage Interest Rate is adjusted on each Interest Rate Adjustment
Date to equal the Index plus the Gross Margin (rounded up or down to the nearest
.125%), subject to the Mortgage Interest Rate Cap. The Mortgage Note is payable
on the first day of each month in equal monthly installments of principal and/or
interest (subject to an “interest-only” period in the case of Interest Only
Loans), which installments of interest (a) with respect to adjustable rate
Mortgage Loans are subject to change on the Interest Rate Adjustment Date due to
adjustments to the Mortgage Interest Rate on each Interest Rate Adjustment Date
and (b) with respect to Interest Only Loans are subject to change on the
Interest Only Adjustment Date due to adjustments to the Mortgage Interest Rate
on each Interest Only Adjustment Date, in both cases, with interest calculated
and payable in arrears, sufficient to amortize the Mortgage Loan fully by the
stated maturity date, over an original term of not more than 30 years from
commencement of amortization. The Due Date of the first payment under the
Mortgage Note is no more than 60 days from the date of the Mortgage Note.

 

(s) Customary Provisions. The Mortgage Note has a stated maturity. The Mortgage
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby. There is no
homestead or other exemption or other right available to the Mortgagor or any
other person, or restriction on Seller or any other person, including without
limitation, any federal, state or local, law, ordinance, decree, regulation,
guidance, attorney general action, or other pronouncement, whether temporary or
permanent in nature, that would interfere with, restrict or delay, either (y)
the ability of Seller, Buyer or any servicer or any successor servicer to sell
the related Mortgaged Property at a trustee's sale or otherwise, or (z) the
ability of Seller, Buyer or any servicer or any successor servicer to foreclose
on the related Mortgage. The Mortgage Note and Mortgage are on forms acceptable
to Freddie Mac or Fannie Mae.

 

(t) Occupancy of the Mortgaged Property. As of the Purchase Date the Mortgaged
Property is lawfully occupied under applicable law. All inspections, licenses
and certificates required to be made or issued with respect to all occupied
portions of the Mortgaged Property and, with respect to the use and occupancy of
the same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities. Seller has not received notification from any Governmental
Authority that the Mortgaged Property is in material non-compliance with such
laws or regulations, is being used, operated or occupied unlawfully or has
failed to have or obtain such inspection, licenses or certificates, as the case
may be. Seller has not received notice of any violation or failure to conform
with any such law, ordinance, regulation, standard, license or certificate. With
respect to any Mortgage Loan originated with an “owner-occupied” Mortgaged
Property, the Mortgagor represented at the time of origination of the Mortgage
Loan that the Mortgagor would occupy the Mortgaged Property as the Mortgagor’s
primary residence.

 



 Schedule 1- 6  

 

 

(u) No Additional Collateral. The Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
clause (i) above.

 

(v) Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by Custodian or
Buyer to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Mortgagor.

 

(w) Transfer of Mortgage Loans. Except with respect to Mortgage Loans intended
for purchase by GNMA and for Mortgage Loans registered with MERS, the Assignment
of Mortgage is in recordable form and is acceptable for recording under the laws
of the jurisdiction in which the Mortgaged Property is located.

 

(x) Due-On-Sale. Except with respect to Mortgage Loans originated pursuant to
FHA Guidelines, the Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder.

 

(y) No Buydown Provisions; No Graduated Payments or Contingent Interests. Except
with respect to Agency Mortgage Loans, the Mortgage Loan does not contain
provisions pursuant to which Monthly Payments are paid or partially paid with
funds deposited in any separate account established by Seller, the Mortgagor, or
anyone on behalf of the Mortgagor, or paid by any source other than the
Mortgagor nor does it contain any other similar provisions which may constitute
a “buydown” provision. The Mortgage Loan is not a graduated payment mortgage
loan and the Mortgage Loan does not have a shared appreciation or other
contingent interest feature.

 

(z) Consolidation of Future Advances. Any future advances made to the Mortgagor
prior to the Purchase Date have been consolidated with the outstanding principal
amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae and Freddie Mac. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan.

 

(aa) No Condemnation Proceeding. There have not been any condemnation
proceedings with respect to the Mortgaged Property and Seller has no knowledge
of any such proceedings.

 



 Schedule 1- 7  

 

 

(bb) Origination; Collection Practices; Escrow Deposits; Interest Rate
Adjustments. Each Mortgage Loan was originated by Seller or a Correspondent
Seller. The origination and collection practices used by Seller or Correspondent
Seller as originator, each servicer of the Mortgage Loan and Seller with respect
to the Mortgage Loan have been in all respects in compliance with Accepted
Servicing Practices, applicable laws and regulations, and have been in all
respects legal and proper. With respect to escrow deposits and Escrow Payments,
all such payments are in the possession of, or under the control of, Seller and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. All Escrow Payments have
been collected in full compliance with state and federal law. An escrow of funds
is not prohibited by applicable law and has been established in an amount
sufficient to pay for every item that remains unpaid and has been assessed but
is not yet due and payable. No escrow deposits or Escrow Payments or other
charges or payments due Seller or a Correspondent Seller have been capitalized
under the Mortgage or the Mortgage Note. All Mortgage Interest Rate adjustments
have been made in strict compliance with state and federal law and the terms of
the related Mortgage Note. Any interest required to be paid pursuant to state,
federal and local law has been properly paid and credited.

 

(cc) Servicemembers Civil Relief Act. The Mortgagor has not notified Seller, and
Seller has no knowledge, of any relief requested or allowed to the Mortgagor
under the Servicemembers Civil Relief Act of 2003.

 

(dd) Appraisal. The Mortgage File contains an full appraisal of the related
Mortgaged Property signed prior to the funding of the Mortgage Loan by a
qualified appraiser, duly appointed by Seller, who had no interest, direct or
indirect in the Mortgaged Property or in any loan made on the security thereof,
and whose compensation is not affected by the approval or disapproval of the
Mortgage Loan, and the appraisal and appraiser both satisfy the relevant Fannie
Mae and Freddie Mac guidelines, each as amended and as in effect on the date the
Mortgage Loan was originated.

 

(ee) Disclosure Materials. The Mortgagor has executed a statement to the effect
that the Mortgagor has received all disclosure materials required by applicable
law with respect to the making of adjustable rate mortgage loans, and Seller
maintains such statement in the Mortgage File.

 

(ff) Construction or Rehabilitation of Mortgaged Property. No Mortgage Loan was
made in connection with the construction or rehabilitation of a Mortgaged
Property or facilitating the trade-in or exchange of a Mortgaged Property.

 

(gg) Capitalization of Interest. The Mortgage Note does not by its terms provide
for the capitalization or forbearance of interest.

 

(hh) No Equity Participation. No document relating to the Mortgage Loan provides
for any contingent or additional interest in the form of participation in the
cash flow of the Mortgaged Property or a sharing in the appreciation of the
value of the Mortgaged Property. The indebtedness evidenced by the Mortgage Note
is not convertible to an ownership interest in the Mortgaged Property or the
Mortgagor and Seller has not financed nor does it own directly or indirectly,
any equity of any form in the Mortgaged Property or the Mortgagor.

 



 Schedule 1- 8  

 

 

(ii) Proceeds of Mortgage Loan. The proceeds of the Mortgage Loan have not been
and shall not be used to satisfy, in whole or in part, any debt owed or owing by
the Mortgagor to Seller or any Affiliate or correspondent of Seller, except in
connection with a refinanced Mortgage Loan.

 

(jj) Origination Date The Purchase Date for a Mortgage Loan other than a
Correspondent Loan or a GNMA Loan is no more than thirty (30) days following the
origination date and the Purchase Date for a Correspondent Loan is no more than
one hundred eighty (180) days following the origination date.

 

(kk) Mortgage Submitted for Recordation. The Mortgage either has been or will
promptly be submitted for recordation in the appropriate governmental recording
office of the jurisdiction where the Mortgaged Property is located.

 

(ll) Other Encumbrances. To the best of Seller’s knowledge, any property subject
to any security interest given in connection with such Purchased Mortgage Loan
is not subject to any other encumbrances other than a stated first mortgage, if
applicable, and encumbrances which may be allowed under the Fannie Mae
Single-Family Selling and Servicing Guide, the Freddie Mac Single-Family
Seller/Servicer Guide or the Freddie Mac Multifamily Seller/Servicer Guide.

 

(mm) Description. Each Purchased Mortgage Loan conforms to the description
thereof as set forth on the related Custodial Mortgage Loan Schedule delivered
to Custodian and Buyer.

 

(nn) Located in U.S. No collateral (including, without limitation, the related
real property and the dwellings thereon and otherwise) relating to a Purchased
Mortgage Loan is located in any jurisdiction other than in one of the fifty (50)
states of the United States of America or the District of Columbia.

 

(oo) Underwriting Guidelines. Each Purchased Mortgage Loan has been originated
in accordance with the Underwriting Guidelines (including all supplements or
amendments thereto) previously provided to Buyer.

 

(pp) Committed Mortgage Loans. Each Committed Mortgage Loan is covered by a
Take-out Commitment, does not exceed the availability under such Take-out
Commitment (taking into consideration mortgage loans which have been purchased
by the respective Take-out Investor under the Take-out Commitment and mortgage
loan which Seller has identified to Buyer as covered by such Take-out
Commitment) and conforms to the requirements and the specifications set forth in
such Take-out Commitment and the related regulations, rules, requirements and/or
handbooks of the applicable Take-out Investor and is eligible for sale to and
insurance or guaranty by, respectively the applicable Take-out Investor and
applicable insurer. Each Take-out Commitment is a legal, valid and binding
obligation of Seller enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 



 Schedule 1- 9  

 

 

(qq) Primary Mortgage Guaranty Insurance. Each Mortgage Loan is insured as to
payment defaults by a policy of primary mortgage guaranty insurance in the
amount required where applicable, and by an insurer approved, by the applicable
Take-out Investor, if applicable, and all provisions of such primary mortgage
guaranty insurance have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. Each Mortgage
Loan which is represented to Buyer to have, or to be eligible for, FHA insurance
is insured, or eligible to be insured, pursuant to the National Housing Act.
Each Mortgage Loan which is represented by Seller to be guaranteed, or to be
eligible for guaranty, by the VA is guaranteed, or eligible to be guaranteed,
under the provisions of Chapter 37 of Title 38 of the United States Code. As to
each FHA insurance certificate or each VA guaranty certificate, Seller has
complied with applicable provisions of the insurance for guaranty contract and
federal statutes and regulations, all premiums or other charges due in
connection with such insurance or guarantee have been paid, there has been no
act or omission which would or may invalidate any such insurance or guaranty,
and the insurance or guaranty is, or when issued, will be, in full force and
effect with respect to each Mortgage Loan. There are no defenses, counterclaims,
or rights of setoff affecting the Mortgage Loans or affecting the validity or
enforceability of any private mortgage insurance or FHA insurance applicable to
the Mortgage Loans or any VA guaranty with respect to the Mortgage Loans.

 

(rr) Predatory Lending Regulations; High Cost Loans. None of the Mortgage Loans
are classified as High Cost Mortgage Loans.

 

(ss) Wet-Ink Mortgage Loans. With respect to each Mortgage Loan that is a
Wet-Ink Mortgage Loan, the Settlement Agent has been instructed in writing by
Seller to hold the related Mortgage Loan Documents as agent and bailee for Buyer
or Buyer agent and to promptly forward such Mortgage Loan Documents in
accordance with the provisions of the Custodial Agreement and the Escrow
Instruction Letter.

 

(tt) FHA Mortgage Insurance; VA Loan Guaranty. With respect to the FHA Loans,
the FHA Mortgage Insurance Contract is in full force and effect and there exists
no impairment to full recovery without indemnity to the Department of Housing
and Urban Development or the FHA under FHA Mortgage Insurance. With respect to
the VA Loans, the VA Loan Guaranty Agreement is in full force and effect to the
maximum extent stated therein. All necessary steps have been taken to keep such
guaranty or insurance valid, binding and enforceable and each of such is the
binding, valid and enforceable obligation of the FHA and the VA, respectively,
to the full extent thereof, without surcharge, set-off or defense. Each FHA Loan
and VA Loan was originated in accordance with the criteria of an Agency for
purchase of such Mortgage Loans.

 

(uu) Negative Amortization. None of the Mortgage Notes relating to any of the
Mortgage Loans provides for negative amortization.

 



 Schedule 1- 10  

 

 

(vv) Second Lien; Non-Agency QM Mortgage Loans. None of the Mortgage Loans is a
second lien Mortgage Loan or, except with respect to a Non-Agency QM Mortgage
Loan, an “A” quality first lien Mortgage Loan that is not eligible for sale to
an Agency.

 

(ww) Co-op Loan: Valid First Lien. With respect to each Co-op Loan, the related
Mortgage is a valid, enforceable and subsisting first security interest on the
related cooperative shares securing the related cooperative note and lease,
subject only to (a) liens of the cooperative for unpaid assessments representing
the Mortgagor’s pro rata share of the cooperative’s payments for its blanket
mortgage, current and future real property taxes, insurance premiums,
maintenance fees and other assessments to which like collateral is commonly
subject and (b) other matters to which like collateral is commonly subject which
do not materially interfere with the benefits of the security intended to be
provided by the security interest. There are no liens against or security
interests in the cooperative shares relating to each Co-op Loan (except for
unpaid maintenance, assessments and other amounts owed to the related
cooperative which individually or in the aggregate will not have a material
adverse effect on such Co-op Loan), which have priority equal to or over
Seller’s security interest in such Co-op Shares.

 

(xx) Co-op Loan: Compliance with Law. With respect to each Co-op Loan, the
related cooperative corporation that owns title to the related cooperative
apartment building is a “cooperative housing corporation” within the meaning of
Section 216 of the Internal Revenue Code, and is in material compliance with
applicable federal, state and local laws which, if not complied with, could have
a material adverse effect on the Mortgaged Property.

 

(yy) Co-op Loan: No Pledge. With respect to each Co-op Loan, there is no
prohibition against pledging the shares of the cooperative corporation or
assigning the Proprietary Lease. With respect to each Co-op Loan, (i) the term
of the related Proprietary Lease is longer than the term of the Co-op Loan, (ii)
there is no provision in any Proprietary Lease which requires the Mortgagor to
offer for sale the Co-op Shares owned by such Mortgagor first to the Co-op
Corporation, (iii) there is no prohibition in any Proprietary Lease against
pledging the Co-op Shares or assigning the Proprietary Lease and (iv) the
Recognition Agreement is on a form of agreement published by Aztech Document
Systems, Inc. as of the date hereof or includes provisions which are no less
favorable to the lender than those contained in such agreement.

 

(zz) Co-op Loan: Acceleration of Payment. With respect to each Co-op Loan, each
Assignment of Proprietary Lease contains enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization of the material benefits of the security provided thereby. The
Assignment of Proprietary Lease contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Note
in the event the Co-op Unit is transferred or sold without the consent of the
holder thereof.

 

(aaa) Qualified Mortgage. Notwithstanding anything to the contrary set forth in
this Agreement, on and after January 10, 2014 (or such later date as set forth
in the relevant regulations), (i) prior to the origination of each Mortgage
Loan, the originator made a reasonable and good faith determination that the
Mortgagor had a reasonable ability to repay the loan according to its terms, in
accordance with, at a minimum, the eight underwriting factors set forth in 12
CFR 1026.43(c) and (ii) each Mortgage Loan is a “Qualified Mortgage” as defined
in 12 CFR 1026.43(e); provided that a modification subsequent to the date listed
above shall not be considered an “origination” of a Mortgage Loan or a “covered
transaction” as long as no new Mortgage Note is executed and delivered and the
interest rate of the related Mortgage Loan is not increased.

 



 Schedule 1- 11  

 

 

(bbb) Aging. Such Mortgage Loan has not been subject to a Transaction hereunder
for more than the applicable Aging Limit.

 

(ccc) TRID Compliance. With respect to each Mortgage Loan where the Mortgagor’s
loan application for the Mortgage Loan was taken on or after October 3, 2015,
such Mortgage Loan was originated in compliance with the TILA-RESPA Integrated
Disclosure Rule.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Schedule 1- 12  

 

SCHEDULE 2

 

 

AUTHORIZED REPRESENTATIVES

 

 

SELLER AUTHORIZATIONS

 

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:

 

Authorized Representatives for execution of Program Agreements and amendments

 

Name   Title   Signature

 

 

 

 

 

 

 

 

 

 

Authorized Representatives for execution of Transaction Requests and day-to-day
operational functions

 

Name   Title   Signature

 

 

 

 

 

 

 

 Schedule 2-1 

 

BUYER NOTICES

 



Name: Margaret Dellafera   Address: Credit Suisse First Boston Mortgage Capital
LLC Telephone: 212-325-6471       Facsimile: 212-743-4810     11 Madison Avenue
              New York, NY  10010



 

BUYER AUTHORIZATIONS

 

Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Buyer under this
Agreement:

 

 

Name

 

Title

 

Signature

 

Adam Loskove Vice President   Margaret Dellafera Vice President   Elie Chau Vice
President   Patrick Gallagher Vice President   Deirdre Harrington Vice President
  Robert Durden Vice President   Ron Tarantino Vice President   Michael Marra
Vice President  

 

 

 

 

 Schedule 2-2 

 

SCHEDULE 3

 

RESPONSIBLE OFFICERS OF SELLER

 

 

 

Name Title Vandad Fartaj Senior Managing Director and
 Chief Capital Markets Officer Anne D. McCallion Senior Managing Director and
 Chief Financial Officer Jeffrey P. Grogin Senior Managing Director and Chief
Administrative and Legal Officer
 and Assistant Secretary Pamela Marsh Managing Director, Treasurer Derek W.
Stark Managing Director, General Counsel
 and Secretary

 

 

 

 

RESPONSIBLE OFFICERS OF GUARANTOR

 

 

 

Name Title Vandad Fartaj Senior Managing Director and
 Chief Capital Markets Officer Anne D. McCallion Senior Managing Director and
 Chief Financial Officer Jeffrey P. Grogin Senior Managing Director and Chief
Administrative and Legal Officer
 and Assistant Secretary Pamela Marsh Managing Director, Treasurer Derek W.
Stark Managing Director, General Counsel
 and Secretary

 

 Schedule 3-1 

 

EXHIBIT A

 

FORM OF TRANSACTION REQUEST

 

[Date]

 

 

 

Re:Second Amended and Restated Master Repurchase Agreement dated as of March 31,
2016 (as amended from time to time, the “Master Repurchase Agreement”) by and
among PennyMac Loan Services, LLC, Private National Mortgage Acceptance Company,
LLC and Credit Suisse First Boston Mortgage Capital LLC.

 

PennyMac Loan Services, LLC hereby requests that Credit Suisse First Boston
Mortgage Capital LLC (“CSFBMCL”) enter into a Transaction with respect to the
Mortgage Loans listed on the Custodial Mortgage Loan Schedule attached hereto on
Attachment 1 and as set forth below, pursuant to the Master Repurchase
Agreement.

 

TOTAL NUMBER OF MORTGAGE LOANS ___ Mortgage Loans – (See Custodial Mortgage Loan
Schedule) ORIGINAL PRINCIPAL AMOUNT OF MORTGAGE LOANS: $ CURRENT PRINCIPAL
AMOUNT OF MORTGAGE LOANS: $ PROPOSED PURCHASE PRICE: $ PURCHASE PRICE INCREASE:
$ AGGREGATE PURCHASE PRICE: $ PROPOSED PURCHASE DATE:  

 

The Master Repurchase Agreement is incorporated by reference into this
Transaction Request and is made a part hereof as if it were fully set forth
herein. (All capitalized terms used herein but not defined herein shall have the
meanings specified in the Master Repurchase Agreement.)

 



 Exhibit A-1 

 

 

PennyMac Loan Services, LLC

 

By:_______________________________________
Name:
Title:

[wire instructions]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Exhibit A-2 

 

EXHIBIT B

 

FORM OF PURCHASE CONFIRMATION

 

[Date]

 

PennyMac Loan Services, LLC
3043 Townsgate Road

Westlake Village, CA 91361

Attention: [__________________]

 

Credit Suisse First Boston Mortgage Capital LLC (“CSFBMCL”) is pleased to
confirm your sale and our purchase of the Mortgage Loans described below and on
the attached Custodial Mortgage Loan Schedule pursuant to the Second Amended and
Restated Master Repurchase Agreement dated as of March 31, 2016 (as amended from
time to time, the “Master Repurchase Agreement”) by and among PennyMac Loan
Services, LLC, Private National Mortgage Acceptance Company, LLC and Credit
Suisse First Boston Mortgage Capital LLC under the following terms and
conditions:

 

Market Value: $ Current Principal Amount of Mortgage Loans: $ Aggregate Purchase
Price: $ Purchase Date:   Repurchase Date:   Pricing Rate:   ADDITIONAL
INFORMATION:   Aggregate Purchase Price (date): $ Less Previous Aggregate
Purchase Price: $ Less Price Differential due on (date): $ Net funds due
[CSFB]/[Name] on (date): $

 

The Master Repurchase Agreement is incorporated by reference into this
Transaction Confirmation, is made a part hereof as if it were fully set forth
herein and is extended hereby until all amounts due in connection with this
Transaction are paid in full.

 



 Exhibit B-1 

 

 

All capitalized terms used herein but not defined herein shall have the meanings
specified in the Master Repurchase Agreement.

 



   

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC

 

By:____________________________________
Name:
Title:

 





 

PENNYMAC LOAN SERVICES, LLC

 

By:____________________________________
Name:
Title:

 

 

 

 

 

 

 

 

 

 

 

 Exhibit B-2 

 

EXHIBIT C

 

MORTGAGE LOAN SCHEDULE

MORTGAGE LOAN CHARACTERISTICS

 

 

 

1. Customer Name

2. Collateral Number

3. Primary Borrower Last Name

4. Primary Borrower First Name

5. Co-Borrower Last Name *

6. Co-Borrower First Name *

7. Property Address

8. City

9. State

10. Zip Code

11. County

12. SS Number

13. SS # Co-borrower *

14. Product Type/Code

15. Loan Amount

16. Original monthly principal and interest

17. Original interest rate

18. Original date of Mortgage Note

19. Closing Date

20. First Payment Date

21. Maturity Date

22. Loan Type (adjustable, fixed, etc)

23. Purchase Date

24. Funding Method Code (wire disbursement, etc.)

25. Closing Agent

26. Address

27. City

28. State

29. Zip Code

30. Account Number

31. ABA Number

32. Closing Schedule

33. Instructions

34. Name of Bank

35. Address of Bank

36. City of Bank

37. State of Bank

38. Zip of Bank

39. Other Account Bank *

40. Further Instructions *

 

 



 Exhibit C-1 

 

 

41. Investor *

42. Investor Commitment Number *

43. Price *

44. Commitment Date *

45. Commitment Expiration Date *

46. Property Type

47. Lien Position

48. LTV

49. CLTV

50. FICO

51. Amortization Term

52. Purpose

53. No. of Units

54. Original Appraised Value

55. Name of appraiser

56. Certificate Number for each loan with primary mortgage insurance*

57. Margin*

58. Life floor*

59. Index type*

60. Initial rate floor*

61. Periodic rate cap*

62. Life cap*

63. First interest rate adjustment date*

 

 

 

* If applicable.

 

 Exhibit C-2 

 

EXHIBIT D

 

 

 

RESERVED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Exhibit D-1 

 

 

 

EXHIBIT E

 

POWER OF ATTORNEY

 

 

 

Re: Second Amended and Restated Master Repurchase Agreement, dated as of March
31, 2016 (as amended from time to time, the “Agreement”) among PennyMac Loan
Services, LLC (the “Seller”), Private National Mortgage Acceptance Company, LLC
(the “Guarantor”) and Credit Suisse First Boston Mortgage Capital LLC (the
“Buyer”).

 

 

KNOW ALL MEN BY THESE PRESENTS, that Seller hereby irrevocably constitutes and
appoints Buyer and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Seller and in the name of Seller
or in its own name, from time to time in Buyer’s discretion:

 

(a) in the name of Seller, or in its own name, or otherwise, to take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any assets purchased
by Buyer under the Agreement (the “Assets”) and to file any claim or to take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Buyer for the purpose of collecting any and all such moneys due
with respect to any other assets whenever payable;

 

(b) to pay or discharge taxes and liens levied or placed on or threatened
against the Assets;

 

(c)       (i) to direct any party liable for any payment under any Assets to
make payment of any and all moneys due or to become due thereunder directly to
Buyer or as Buyer shall direct; (ii) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Assets; (iii) to
sign and endorse any invoices, assignments, verifications, notices and other
documents in connection with any Assets; (iv) to commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Assets or any proceeds thereof and to enforce any
other right in respect of any Assets; (v) to defend any suit, action or
proceeding brought against Seller with respect to any Assets; (vi) to settle,
compromise or adjust any suit, action or proceeding described in clause (vii)
above and, in connection therewith, to give such discharges or releases as Buyer
may deem appropriate; and (viii) generally, to sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any Assets as fully and
completely as though Buyer were the absolute owner thereof for all purposes, and
to do, at Buyer’s option and Seller’s expense, at any time, and from time to
time, all acts and things which Buyer deems necessary to protect, preserve or
realize upon the Assets and Buyer’s Liens thereon and to effect the intent of
this Agreement, all as fully and effectively as Seller might do;

 



 Exhibit E-1 

 

 

(d) for the purpose carrying out the transfer of servicing with respect to the
Mortgage Loans from Seller to a successor servicer appointed by Buyer in its
sole discretion and to take any and all appropriate action and to execute any
and all documents and instruments which may be necessary or desirable to
accomplish such transfer of servicing, and, without limiting the generality of
the foregoing, Seller hereby gives Buyer the power and right, on behalf of
Seller, without assent by Seller, to, in the name of Seller or its own name, or
otherwise, prepare and send or cause to be sent “good-bye” letters and Section
404 Notices to all mortgagors under the Mortgage Loans, transferring the
servicing of the Mortgage Loans to a successor servicer appointed by Buyer in
its sole discretion.

 

(e) for the purpose of delivering any notices of sale to mortgagors or other
third parties, including without limitation, those required by law.

 

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

Seller also authorizes Buyer, from time to time, to execute, in connection with
any sale, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Assets.

 

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Assets and shall not impose any duty upon it to exercise any such powers.
Buyer shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither it nor any of its officers,
directors, employees or agents shall be responsible to Seller for any act or
failure to act hereunder, except for its or their own gross negligence or
willful misconduct.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND BUYER ON ITS
OWN BEHALF AND ON BEHALF OF BUYER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE
AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE
PROVISIONS OF THIS INSTRUMENT.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURES FOLLOW.]

 

 Exhibit E-2 

 

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed and
Seller’s seal to be affixed this _____ day of __________, 201__.

 

 

 

 

   

PENNYMAC LOAN SERVICES, LLC

 

By: _______________________________
       Name:
       Title:



 



 

 

 

 Exhibit E-3 

 

 



STATE OF [                     ] )     ) ss.: COUNTY OF [              ] )  



 

On the ____________ day of [ ], 201[ ] before me, a Notary Public in and for
said State, personally appeared            , known to me to be
[__________________________________________________] of Seller, the institution
that executed the within instrument and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

 

_____________________________
Notary Public

 

My Commission expires                                                     

 

 

 

 

 

 Exhibit E-4 

 

EXHIBIT F

 

UNDERWRITING GUIDELINES

 

 

 

On file with Buyer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Exhibit F-1 

 

EXHIBIT G

 

Certificate of an Officer of Seller or Guarantor

 

The undersigned, ____________ of [PennyMac Loan Services, LLC][Private National
Mortgage Acceptance Company, LLC], a Delaware limited liability company
([“Seller”][“Guarantor”]), hereby certifies as follows:

 

1. Attached hereto as Exhibit A is a copy of the Certificate of Formation of
[Seller][Guarantor], as certified by the Secretary of State of the State of
Delaware.

 

2. Neither any amendment to the Certificate of Formation of [Seller][Guarantor]
nor any other organizational document with respect to [Seller][Guarantor] has
been filed, recorded or executed since _______ __, 200__, and no authorization
for the filing, recording or execution of any such amendment or other
organizational document is outstanding.

 

3. Attached hereto as Exhibit B is a true, correct and complete copy of the
limited liability company operating agreement of [Seller][Guarantor] as in
effect as of the date hereof and at all times since ________, 200__.

 

4. Attached hereto as Exhibit C is a true, correct and complete copy of
resolutions adopted by the Board of Directors of [Seller][Guarantor] by
unanimous written consent on ___________________ (the “Resolutions”). The
Resolutions have not been further amended, modified or rescinded and are in full
force and effect in the form adopted, and they are the only resolutions adopted
by the Board of Directors of [Seller][Guarantor] or by any committee of or
designated by such Board of Directors relating to the execution and delivery of,
and performance of the transactions contemplated by the Second Amended and
Restated Master Repurchase Agreement dated as of March 31, 2016 (the “Repurchase
Agreement”), among PennyMac Loan Services, LLC (the “Seller”), Private National
Mortgage Acceptance Company, LLC (“Guarantor”) and Credit Suisse First Boston
Mortgage Capital LLC ( “Buyer”) and the Amended and Restated Pricing Side Letter
dated as of March 31, 2016, among Seller, Buyer and Guarantor.

 

5. The Repurchase Agreement and the Pricing Side Letter are substantially in the
form approved by the Resolutions or pursuant to authority duly granted by the
Resolutions.

 

6. The undersigned, as officers of [Seller][Guarantor] or as attorney-in-fact,
are authorized to and have signed manually the Repurchase Agreement, Pricing
Side Letter or any other document delivered in connection with the transactions
contemplated thereby, were duly elected or appointed, were qualified and acting
as such officer or attorney-in-fact at the respective times of the signing and
delivery thereof, and were duly authorized to sign such document on behalf of
[Seller][Guarantor], and the signature of each such person appearing on any such
document is the genuine signature of each such person.

 



Name Title Signature      



 

 

 



 Exhibit G-1 

 

 

 

IN WITNESS WHEREOF, the undersigned has hereunto executed this Certificate as of
the _____ day of __________________, 201__.

 




By: ___________________________________
Name:
Title:

 

 Exhibit G-2 

 

 

 

Exhibit C to Officer’s Certificate of the [Seller][Guarantor]

 

RESOLUTIONS OF [SELLER][GUARANTOR]

 

Action of the Board of Directors
Without a Meeting Pursuant to
Section 18-404(d) of Delaware Limited Liability Company Act

 

The undersigned, being the directors of [PennyMac Loan Services, LLC][Private
National Mortgage Acceptance Company, LLC], a Delaware limited liability company
(the [“Seller”][“Guarantor”]), do hereby consent to the taking of the following
action without a meeting and do hereby adopt the following resolutions by
written consent pursuant to Section 18-404(d) of Limited Liability Company Act
of the State of Delaware:

 

[WHEREAS, it is in the best interests of Seller to transfer from time to time to
Buyer Mortgage Loans against the transfer of funds by Buyer, with a simultaneous
agreement by Buyer to transfer to Seller such Mortgage Loans at a date certain
or on demand, against the transfer of funds by Seller pursuant to the terms of
the Repurchase Agreement (as defined below).]

 

[WHEREAS, it is in the best interests of Guarantor to guarantee the obligations
of Seller under the Repurchase Agreement (as defined below).]

 

NOW, THEREFORE, be it

 

[RESOLVED, that the execution, delivery and performance by Seller of the Amended
and Restated Master Repurchase Agreement (the “Repurchase Agreement”) to be
entered into by Seller and Credit Suisse First Boston Mortgage Capital LLC, as
Buyer, substantially in the form of the draft dated ______________, attached
hereto as Exhibit A, are hereby authorized and approved and that the [President]
or any [Vice President] (collectively, the “Authorized Officers”) of Seller be
and each of them hereby is authorized and directed to execute and deliver the
Repurchase Agreement to Buyer with such changes as the officer executing the
same shall approve, his execution and delivery thereof to be conclusive evidence
of such approval;]

 

[RESOLVED, that the execution, delivery and performance by Seller of the Pricing
Side Letter (the “Pricing Side Letter”) to be entered into by Seller, Buyer and
Guarantor substantially in the form of the draft dated _________________,
attached hereto as Exhibit B, are hereby authorized and approved and that the
Authorized Officers of Seller be and each of them hereby is authorized and
directed to execute and deliver the Pricing Side Letter to Buyer with such
changes as the officer executing the same shall approve, his execution and
delivery thereof to be conclusive evidence of such approval;]

 



 Exhibit G-3 

 

 

RESOLVED, that the Authorized Officers hereby are, and each hereby is,
authorized to execute and deliver all such aforementioned agreements on behalf
of the [Seller][Guarantor] and to do or cause to be done, in the name and on
behalf of the [Seller][Guarantor], any and all such acts and things, and to
execute, deliver and file in the name and on behalf of the [Seller][Guarantor],
any and all such agreements, applications, certificates, instructions, receipts
and other documents and instruments, as such Authorized Officer may deem
necessary, advisable or appropriate in order to carry out the purposes of the
foregoing resolutions.

 

RESOLVED, that the proper officers, agents and counsel of the
[Seller][Guarantor] are, and each of such officers, agents and counsel is,
hereby authorized for and in the name and on behalf of the [Seller][Guarantor]
to take all such further actions and to execute and deliver all such other
agreements, instruments and documents, and to make all governmental filings, in
the name and on behalf of the [Seller][Guarantor] and such officers are
authorized to pay such fees, taxes and expenses, as advisable in order to fully
carry out the intent and accomplish the purposes of the resolutions heretofore
adopted hereby.

 

Dated as of: ___________ ___, 200_

 

 

 

 

 

 Exhibit G-4 

 

EXHIBIT H

 

SELLER’S AND GUARANTOR’S TAX IDENTIFICATION NUMBERS

 

 

 

Entity Name Tax Identification Number PennyMac Loan Services, LLC 26-2049351
Private National Mortgage Acceptance Company, LLC 26-1740587

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Exhibit H-1 

 

EXHIBIT I

 

EXISTING INDEBTEDNESS

 

 

 

AS OF MARCH 28, 2016

 

 

 

 

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Exhibit I-1 

 

EXHIBIT J

 

 

 

form of ESCROW INSTRUCTION letter TO BE PROVIDED BY SELLER bEFORE CLOSING

 

 

The escrow instruction letter (the “Escrow Instruction Letter”) shall also
include the following instruction to the Settlement Agent (the “Escrow Agent”):

 

Credit Suisse First Boston Mortgage Capital LLC (the “Buyer”), has agreed to
provide funds (“Escrow Funds”) to PennyMac Loan Services, LLC to finance certain
mortgage loans (the “Mortgage Loans”) for which you are acting as Escrow Agent.

 

You hereby agree that (a) you shall receive such Escrow Funds from Buyer to be
disbursed in connection with this Escrow Instruction Letter, (b) you will hold
such Escrow Funds in trust, without deduction, set-off or counterclaim for the
sole and exclusive benefit of Buyer until such Escrow Funds are fully disbursed
on behalf of Buyer in accordance with the instructions set forth herein, and (c)
you will disburse such Escrow Funds on the date specified for closing (the
“Closing Date”) only after you have followed the Escrow Instruction Letter’s
requirements with respect to the Mortgage Loans. In the event that the Escrow
Funds cannot be disbursed on the Closing Date in accordance with the Escrow
Instruction Letter, you agree to promptly remit the Escrow Funds to Custodian by
re-routing via wire transfer the Escrow Funds in immediately available funds,
without deduction, set-off or counterclaim, back to the account specified in
Buyer’s incoming wire transfer.

 

You further agree that, upon disbursement of the Escrow Funds, you will hold all
Mortgage Loan Documents specified in the Escrow Instruction Letter in escrow as
agent and bailee for Buyer, and will forward the Mortgage Loan Documents and
original Escrow Instruction Letter in connection with such Mortgage Loans by
overnight courier (y) to Custodian within seven (7) Business Days following the
date of origination.

 

You agree that all fees, charges and expenses regarding your services to be
performed pursuant to the Escrow Instruction Letter are to be paid by Seller or
its borrowers, and Buyer shall have no liability with respect thereto.

 

You represent, warrant and covenant that you are not an affiliate of or
otherwise controlled by Seller, and that you are acting as an independent
contractor and not as an agent of Seller.

 

The provisions of this Escrow Instruction Letter may not be modified, amended or
altered, except by written instrument, executed by the parties hereto and Buyer.
You understand that Buyer shall act in reliance upon the provisions set forth in
this Escrow Instruction Letter, and that Buyer is an intended third party
beneficiary hereof.

 

Whether or not an Escrow Instruction Letter executed by you is received by
Custodian, your acceptance of the Escrow Funds shall be deemed to constitute
your acceptance of the Escrow Instruction Letter.

 

 

 

 Exhibit J-1 

 

Exhibit K

 

 

 

CUSTODIAL AND Securities Intermediary FEE SCHEDULE

 

 

 

 

 

On file with Buyer

 

 

 

 

 

 

 

 

 

 

 

 

 

 Exhibit K-1 

 

EXHIBIT L

 

 

 

FORM OF TRADE ASSIGNMENT

 

 

 

[NAME] (“Takeout Investor”)
[Address]

[Address]

Attention: [__]

 

[DATE]

 

Ladies and Gentlemen:

 

Attached hereto is a correct and complete copy of your confirmation of
commitment (the “Commitment”) for the following security (the “Security”):

 



Trade Date:   [__] Settlement Date:   [__] Security Description: [__] Coupon:
[__] Price: [__] Par Amount: [__] Pool Number: [__]



 

The undersigned customer (the “Customer”) has assigned the Security to Credit
Suisse First Boston Mortgage Capital LLC (“Credit Suisse”) as security for
Customer’s Obligations under the Master Repurchase Agreement, as amended (the
“Agreement”), by and between Customer and Credit Suisse.

 

This is to confirm that (i) Takeout Investor’s obligation to purchase the
Security on the above terms in accordance with the Commitment is in full force
and effect, (ii) Takeout Investor will accept delivery of the Security directly
from Credit Suisse, (iii) Takeout Investor will pay Credit Suisse for the
Security, (iv) Customer unconditionally guarantees payment to Credit Suisse of
all sums due under the Commitment, (v) Credit Suisse shall deliver the Security
to Takeout Investor on the above terms and in accordance with the Commitment.
Payment will be made “delivery versus payment” to Takeout Investor in
immediately available funds. Capitalized terms used, but not otherwise defined
herein, shall have the respective meanings assigned to such terms in the
Agreement.

 

Very truly yours,

 

 

 

[CUSTOMER]

 

 

 

By: ____________________
Name:____________________
Title: ____________________

 

Agreed to, confirmed and accepted:

 

 

 

[TAKEOUT INVESTOR]

 

 

 

By:____________________
Name: ____________________
Title:____________________

 

 

 

 

 



 Exhibit L-1 

